Case 20-41308     Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17      Exhibit A:
                                    Plan Pg 1 of 75


                                       Exhibit A

Joint Chapter 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors
Case 20-41308          Doc 269-1   Filed 04/09/20 Entered 04/09/20 21:55:17       Exhibit A:
                                       Plan Pg 2 of 75


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                      )    Chapter 11
                                             )
 FORESIGHT ENERGY LP, et al.,                )    Case No. 20-41308-659
                                             )
                        Debtors.             )    (Jointly Administered)
                                             )

               JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
             FORESIGHT ENERGY LP AND ITS AFFILIATED DEBTORS


PAUL, WEISS, RIFKIND, WHARTON                    ARMSTRONG TEASDALE LLP
& GARRISON LLP                                   Richard W. Engel, Jr. (MO 34641)
Paul M. Basta                                    John G. Willard (MO 67049)
Alice Belisle Eaton                              Kathryn R. Redmond (MO 72087)
Alexander Woolverton                             7700 Forsyth Boulevard, Suite 1800
1285 Avenue of the Americas                      St. Louis, Missouri 63105
New York, New York 10019                         Telephone: (314) 621-5070
Telephone: (212) 373-3000                        Facsimile: (314) 621-5065
Facsimile: (212) 757-3990

Co-Counsel for Debtors and                       Co-Counsel for Debtors and
Debtors in Possession                            Debtors in Possession

Dated: April 9, 2020
Case 20-41308               Doc 269-1                 Filed 04/09/20 Entered 04/09/20 21:55:17                                                       Exhibit A:
                                                          Plan Pg 3 of 75


                                                       TABLE OF CONTENTS

                                                                                                                                                      Page
ARTICLE I.      DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME
                AND GOVERNING LAW ................................................................................................... 1
       A.      Defined Terms..............................................................................................................................1
       B.      Rules of Interpretation ...............................................................................................................20
       C.      Computation of Time.................................................................................................................21
       D.      Governing Law ..........................................................................................................................21
       E.      Reference to Monetary Figures.................................................................................................21
       F.      Reference to the Debtors or the Reorganized Debtors ............................................................21
       G.      Controlling Document...............................................................................................................21

ARTICLE II.      ADMINISTRATIVE, DIP FACILITY, PRIORITY CLAIMS, AND
                 STATUTORY FEES ........................................................................................................... 21
       A.      Administrative Claims...............................................................................................................22
       B.      Professional Fee Claims ............................................................................................................22
       C.      DIP Claims .................................................................................................................................23
       D.      Priority Tax Claims....................................................................................................................24
       E.      Statutory Fees.............................................................................................................................24

ARTICLE III.     CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS............ 25
      A.       Classification in General...........................................................................................................25
      B.       Formation of Debtor Group for Convenience Only ................................................................25
      C.       Summary of Classification ........................................................................................................25
      D.       Treatment of Claims and Interests ............................................................................................26
      E.       Confirmation of Certain, But Not All Cases............................................................................30
      F.       Special Provision Governing Unimpaired Claims...................................................................30
      G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code........30
      H.       Elimination of Vacant Classes ..................................................................................................30
      I.       Voting Classes; Presumed Acceptance by Non-Voting Classes.............................................30
      J.       Subordinated Claims..................................................................................................................30

ARTICLE IV.      MEANS FOR IMPLEMENTATION OF THIS PLAN................................................. 31
      A.       General Settlement of Claims and Interests .............................................................................31
      B.       Restructuring Transactions........................................................................................................31
      C.       Cancellation of Liens.................................................................................................................32
      D.       Sources of Consideration for Plan Distributions .....................................................................33
      E.       Corporate Existence...................................................................................................................35
      F.       Vesting of Assets in the Reorganized Debtors.........................................................................35
      G.       Cancellation of Existing Securities and Agreements ..............................................................36
      H.       Corporate Action........................................................................................................................37
      I.       Corporate Governance of Reorganized Debtors ......................................................................38
      J.       Effectuating Documents; Further Transactions .......................................................................38
      K.       Exemption from Certain Taxes and Fees .................................................................................38
      L.       Preservation of Causes of Action..............................................................................................39
      M.       Director and Officer Liability Insurance..................................................................................40
      N.       Management Incentive Plan ......................................................................................................40
      O.       GUC Cash Pool Account...........................................................................................................40
      P.       GUC Administrator Account ....................................................................................................41
      Q.       Exemptions from Securities Act Registration Requirements .................................................41
      R.       Notice of Effective Date............................................................................................................41




                                                                               ii
 Case 20-41308                      Doc 269-1                 Filed 04/09/20 Entered 04/09/20 21:55:17                                                    Exhibit A:
                                                                  Plan Pg 4 of 75


ARTICLE V.               TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ... 42
      A.               Assumption of Executory Contracts and Unexpired Leases...................................................42
      B.               Cure of Defaults for Assumed Executory Contracts and Unexpired Leases .........................43
      C.               Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases 43
      D.               Indemnification Obligations......................................................................................................44
      E.               Insurance Policies ......................................................................................................................44
      F.               Modifications, Amendments, Supplements, Restatements or Other Agreements.................44
      G.               Reservation of Rights ................................................................................................................45
      H.               Nonoccurrence of Effective Date .............................................................................................45
      I.               Contracts and Leases Entered into After the Petition Date.....................................................45

ARTICLE VI.             DISPUTED CLAIMS .......................................................................................................... 45
      A.               Retention of Claims, Rights, Causes of Action, and Defenses ...............................................45
      B.               GUC Administrator ...................................................................................................................45
      C.               Claims Administration Responsibility .....................................................................................46
      D.               Cooperation and Access ............................................................................................................46
      E.               Objections to Claims .................................................................................................................47
      F.               Disallowance of Claims.............................................................................................................47
      G.               Estimation of Claims .................................................................................................................47
      H.               No Interest on Claims ................................................................................................................48
      I.               Amendments to Claims .............................................................................................................48

ARTICLE VII. PROVISIONS GOVERNING DISTRIBUTIONS ......................................................... 48
      A.    Disbursing Agent.......................................................................................................................48
      B.    Currency .....................................................................................................................................48
      C.    No Distributions Pending Allowance.......................................................................................48
      D.    Distribution Record Date...........................................................................................................49
      E.    Distributions on Account of Claims Allowed as of the Effective Date .................................49
      F.    Distributions on Account of Claims Allowed After the Effective Date.................................50
      G.    Addresses for Distributions.......................................................................................................50
      H.    Undeliverable Distributions ......................................................................................................51
      I.    Reversion....................................................................................................................................51
      J.    De Minimis Distributions..........................................................................................................51
      K.    Fractional Distributions .............................................................................................................52
      L.    Accrual of Dividends and Other Rights ...................................................................................52
      M.    Compliance Matters...................................................................................................................52
      N.    Claims Paid or Payable by Third Parties..................................................................................53
      O.    Applicability of Insurance Contracts ........................................................................................53
      P.    Setoffs .........................................................................................................................................53
      Q.    Allocation of Plan Distributions Between Principal and Interest...........................................54

ARTICLE VIII. RELEASE, INJ UNCTION, AND RELATED PROVISIONS ..................................... 54
      A.    Discharge of Claims and Termination of Interests ..................................................................54
      B.    Release of Liens .........................................................................................................................54
      C.    Releases by the Debtors.............................................................................................................55
      D.    Releases by Holders of Claims and Interests ...........................................................................56
      E.    Exculpation.................................................................................................................................57
      F.    Injunction....................................................................................................................................57
      G.    Waiver of Statutory Limitations on Releases ..........................................................................58
      H.    Protection Against Discriminatory Treatment.........................................................................58
      I.    Special Provision Governing Professional Fee Claims and Final Fee Applications .............58

ARTICLE IX.             CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION
                        OF THIS PLAN ................................................................................................................... 59
             A.        Conditions Precedent to Confirmation of the Plan ..................................................................59
             B.        Conditions Precedent to the Effective Date .............................................................................59


                                                                                     iii
 Case 20-41308                      Doc 269-1                Filed 04/09/20 Entered 04/09/20 21:55:17                                                 Exhibit A:
                                                                 Plan Pg 5 of 75


             C.        Waiver of Conditions.................................................................................................................61
             D.        Substantial Consummation........................................................................................................61
             E.        Effect of Failure of a Condition................................................................................................61

ARTICLE X. MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN ............ 62
      A.  Modification and Amendments.................................................................................................62
      B.  Effect of Confirmation on Modifications.................................................................................62
      C.  Revocation or Withdrawal of This Plan ...................................................................................62

ARTICLE XI.               RETENTION OF JURISDICTION ................................................................................. 62

ARTICLE XII. MISCELLANEOUS PROVISIONS ................................................................................. 65
      A.    Immediate Binding Effect.........................................................................................................65
      B.    Additional Documents...............................................................................................................65
      C.    Reservation of Rights ................................................................................................................66
      D.    Successors and Assigns .............................................................................................................66
      E.    Service of Documents................................................................................................................66
      F.    Term of Injunctions or Stays.....................................................................................................67
      G.    Entire Agreement.......................................................................................................................68
      H.    Exhibits.......................................................................................................................................68
      I.    Deemed Acts ..............................................................................................................................68
      J.    Nonseverability of Plan Provisions ..........................................................................................68
      K.    Votes Solicited in Good Faith ...................................................................................................68
      L.    Request for Expedited Determination of Taxes.......................................................................69
      M.    Closing of Chapter 11 Cases .....................................................................................................69




                                                                                   iv
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 6 of 75


                                       INTRODUCTION

       Foresight Energy LP, Foresight Energy GP LLC, Foresight Energy LLC, Foresight
Energy Employee Services Corporation, Foresight Energy Services LLC, Foresight Receivables
LLC, Sugar Camp Energy, LLC, Macoupin Energy LLC, Williamson Energy, LLC, Foresight
Coal Sales LLC, Tanner Energy LLC, Sitran LLC, Seneca Rebuild LLC, Oeneus LLC, Adena
Resources, LLC, Hillsboro Transport LLC, American Century Transport LLC, Akin Energy
LLC, American Century Mineral LLC, Foresight Energy Finance Corporation, Foresight Energy
Labor LLC, Viking Mining LLC, M-Class Mining, LLC, MaRyan Mining LLC, Mach Mining,
LLC, Logan Mining LLC, LD Labor Company LLC, Coal Field Repair Services LLC, Coal
Field Construction Company LLC, Hillsboro Energy LLC and Patton Mining LLC (each, a
“Debtor” and, collectively, the “Debtors”) propose the following joint chapter 11 plan of
reorganization pursuant to section 1121(a) of the Bankruptcy Code. Although proposed jointly
for administrative purposes, the Plan constitutes a separate Plan for each Debtor. Capitalized
terms used herein shall have the meanings set forth in Article I.A.

        Holders of Claims and Interests may refer to the Disclosure Statement for a description of
the Debtors’ history, businesses, assets, results of operations, historical financial information and
projections of future operations, as well as a summary and description of the Plan and the
Restructuring Transaction contemplated thereby. Each Debtor is a proponent of the Plan within
the meaning of section 1129 of the Bankruptcy Code.

     ALL HOLDERS OF CLAIMS ARE ENCOURAGED TO READ THE PLAN AND THE
DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

                                  ARTICLE I.
                   DEFINED TERMS, RULES OF INTERPRETATION,
                   COMPUTATION OF TIME AND GOVERNING LAW

A.     Defined Terms
       As used in the Plan, capitalized terms have the meanings set forth below.

      1.     “Ad Hoc Crossover Group” means the ad hoc group comprising certain
Consenting Lenders represented by Milbank LLP and Perella Weinberg Partners LP.

      2.     “Ad Hoc First Lien Group” means the ad hoc group comprising certain
Consenting Lenders represented by Akin Gump Strauss Hauer & Feld LLP and Lazard Frères &
Co. LLC.

       3.      “Ad Hoc Groups” means the Ad Hoc Crossover Group and the Ad Hoc First Lien
Groups.

        4.     “Administrative Claim” means a Claim for costs and expenses of administration
of the Debtors’ Estates pursuant to section 503(b), 507(a)(2), 507(b) or 1114(e)(2) of the
Bankruptcy Code, including: (a) the actual and necessary costs and expenses incurred after the
Petition Date and through the Effective Date of preserving the Estates and operating the


                                                 1
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 7 of 75


businesses of the Debtors; (b) Allowed Professional Fee Claims; (c) the Restructuring Expenses;
and (d) the Statutory Fees.

         5.     “Administrative Claims Bar Date” means the first Business Day that is at least
thirty (30) calendar days following the Effective Date, except as specifically set forth in the Plan
or a Final Order; provided, however, pursuant to the Bar Date Order, Administrative Claims
related to Executory Contracts or Unexpired Leases that are rejected by the Debtors are required
to be filed by the date that is twenty-one (21) calendar days following entry of the relevant order
or deemed effective date of the rejection of such rejected Executory Contract or Unexpired
Lease.

       6.      “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

        7.     “Affiliate Agreements” means the Debtors’ agreements with (a) Murray Energy,
including, without limitation, Murray American Coal, Inc., American Energy Corporation,
Consolidated Land Company, and The American Coal Sales Company, (b) Javelin Global
Commodities (UK) Ltd, (c) Foresight Reserves, and (d) any other affiliated entity or entity that
the Debtors has previously considered a related party, including, without limitation, Natural
Resource Partners LP and its direct and indirect subsidiaries, including HOD, LLC, WPP, LLC,
Williamson Transport, LLC and Williamson Track, LLC.

        8.       “Allowed” means, when used in reference to a Claim, all or that portion, as
applicable, of any Claim against any Debtor that (i) has been listed by the Debtors in the
Schedules, as such Schedules may be amended by the Debtors from time to time, as liquidated in
amount and not disputed or contingent, and for which no contrary or superseding Proof of Claim
has been timely Filed, (ii) is evidenced by a Proof of Claim Filed by the Bar Date or a request for
payment of an Administrative Claim, (iii) has been expressly allowed by Final Order or under
the Plan, or (iv) has been compromised, settled or otherwise resolved pursuant to a Final Order
of the Bankruptcy Court or Article VI of the Plan; provided, however, a Claim shall be
considered Allowed under clause (i) or (ii) above only if and to the extent that with respect to
such Claim no objection to the allowance thereof is Filed within the applicable period of time
fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court, or such
an objection is so Filed and the Claim has been allowed by a Final Order; provided, further,
Claims allowed solely for the purpose of voting to accept or reject the Plan shall not be
considered “Allowed” for any other purpose under the Plan or otherwise, except if and to the
extent otherwise determined to be Allowed as provided herein. Unless otherwise specified under
the Plan, under the Bankruptcy Code, by order of the Bankruptcy Court, or as otherwise agreed
by the Debtors, Allowed Claims shall not, for any purpose under the Plan, include any interest,
costs, fees or charges on such Claims from and after the Petition Date. “Allow” and “Allowing”
have correlative meanings.

        9.      “Avoidance Actions” means any and all actual or potential Causes of Action to
avoid a transfer of property or an obligation incurred by the Debtors arising under chapter 5 of
the Bankruptcy Code, including actions or remedies under sections 502, 510, 542, 543, 544, 545,
547, 548, 549, 550, 551 and 553(b) of the Bankruptcy Code or under similar or related state,
federal or foreign statutes or common law, including fraudulent transfer laws.



                                                 2
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 8 of 75


       10.    “Backstop Parties” means the DIP Backstop Parties and the Exit Facility
Backstop Parties.

        11.     “Ballot” means the ballots accompanying the Disclosure Statement upon which
certain Holders of Impaired Claims and Interests entitled to vote may, among other things,
indicate their acceptance or rejection of the Plan in accordance with the Plan and the procedures
governing the solicitation process, and which must be actually received by the Notice and Claims
Agent on or before the Voting Deadline.

        12.    “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq., as may be amended from time to time.

        13.    “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Missouri, Eastern Division, having jurisdiction over the Chapter 11 Cases.

        14.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of title 28 of the United
States Code, 28 U.S.C. § 2075, and the general, local and chambers rules of the Bankruptcy
Court.

        15.     “Bar Date” means the applicable deadlines set by the Bankruptcy Court pursuant
to the Plan, the Bar Date Order or other Final Order for filing Proofs of Claim in the Chapter 11
Cases, as the context may require.

        16.     “Bar Date Order” means any Final Order of the Bankruptcy Court setting
deadline(s) for filing Proofs of Claim in the Chapter 11 Cases, as the context may require.

         17.      “Benefit Plans” means (i) each “employee benefit plan,” as defined in
section 3(3) of the Employee Retirement Income Security Act of 1974 and (ii) each other
pension, retirement, supplemental retirement, bonus, incentive, equity or equity-based, health,
life, disability, group insurance, vacation, holiday, and fringe benefit plan, program, contract, or
arrangement, in each case whether written or unwritten, maintained, contributed to, or required
to be contributed to, by the Debtors for the benefit of any of their current or former employees or
independent contractors and existing as of the Petition Date.

        18.    “Business Day” means any day other than a Saturday, Sunday or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

        19.    “Cash” means the legal tender of the United States of America or the equivalent
thereof.

        20.     “Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, Lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account,
defense, offset, power, privilege, license and franchise of any kind or character whatsoever,
whether known, unknown, contingent or non-contingent, matured or unmatured, suspected or
unsuspected, foreseen or unforeseen, liquidated or unliquidated, Disputed or undisputed, secured
or unsecured, assertable directly or derivatively, whether arising before, on or after the Petition
Date, in contract or in tort, at law or in equity or pursuant to any other theory of law. For the


                                                 3
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 9 of 75


avoidance of doubt, “Causes of Action” include: (a) any right of setoff, counterclaim or
recoupment and any Claim for breach of contract or for breach of duties imposed by law or in
equity; (b) the right to object to Claims or Interests; (c) any Claim pursuant to section 362 or
chapter 5 of the Bankruptcy Code (including Avoidance Actions); and (d) any Claim or defense
including fraud, mistake, duress and usury and any other defenses set forth in section 558 of the
Bankruptcy Code.

        21.    “Certified Eligible Holder” means a Holder that is a qualified institutional buyer
(as defined in Rule 144A under the Securities Act) or institutional accredited investor (as defined
in Regulation D under the Securities Act).

        22.     “Chapter 11 Cases” means (a) when used with reference to a particular Debtor,
the case filed or to be filed for that Debtor under chapter 11 of the Bankruptcy Code before the
Bankruptcy Court and (b) when used with reference to all of the Debtors, the procedurally
consolidated and jointly administered chapter 11 cases filed or to be filed for the Debtors before
the Bankruptcy Court.

       23.     “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

       24.     “Claims Objection Deadline” means 11:59 p.m. (prevailing Central Time) on the
180th calendar day after the Effective Date, subject to further extensions and/or exceptions as
may be ordered by the Bankruptcy Court upon the request of the Reorganized Debtors or GUC
Administrator, as applicable.

        25.      “Class” means a category of Holders of Claims or Interests as set forth in
Article III of the Plan pursuant to section 1122(a) of the Bankruptcy Code.

       26.   “Confirmation” means the entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

       27.   “Confirmation Date” means the date upon which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.

        28.   “Confirmation Hearing” means the hearing to be held by the Bankruptcy Court
to consider Confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code, as such
hearing may be adjourned or continued from time to time.

        29.    “Confirmation Order” means an order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code, which order shall be in form and
substance acceptable to the Debtors, the Required First Lien Lenders and the Required Exit
Facility Backstop Parties, and solely to the extent the economic treatment of the Second Lien
Claims is directly affected, shall be in form and substance reasonably acceptable to the Required
Second Lien Noteholders.

        30.     “Consenting First Lien Lenders” means the Holders of First Lien Facility Claims
that are party to the Restructuring Support Agreement, together with their respective successors



                                                 4
Case 20-41308       Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17          Exhibit A:
                                      Plan Pg 10 of 75


and permitted assigns and any subsequent Holders of First Lien Facility Claims that become
party to the Restructuring Support Agreement in accordance with the terms thereof.

      31.    “Consenting Lenders” means the Consenting First Lien Lenders and the
Consenting Second Lien Noteholders.

       32.     “Consenting Second Lien Noteholders” means the Holders of Second Lien Notes
Claims that are party to the Restructuring Support Agreement, together with their respective
successors and permitted assigns and any subsequent Holders of Second Lien Notes Claims that
become party to the Restructuring Support Agreement in accordance with the terms thereof.

       33.     “Creditors’ Committee” means the statutory committee of unsecured creditors
appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102 of the
Bankruptcy Code, as the same may be reconstituted from time to time.

       34.    “Cure Claim” means a monetary Claim based upon the Debtors’ defaults under
any Executory Contract or Unexpired Lease at the time such contract or lease is assumed by the
Debtors pursuant to section 365 of the Bankruptcy Code.

        35.    “Debtor Release” means the releases, waivers, discharges, and acquittals deemed
to be provided pursuant to Article VIII.C.

       36.     “Debtors” means, collectively: Foresight Energy LP, Foresight Energy GP LLC,
Foresight Energy LLC, Foresight Energy Employee Services Corporation, Foresight Energy
Services LLC, Foresight Receivables LLC, Sugar Camp Energy, LLC, Macoupin Energy LLC,
Williamson Energy, LLC, Foresight Coal Sales LLC, Tanner Energy LLC, Sitran LLC, Seneca
Rebuild LLC, Oeneus LLC, Adena Resources, LLC, Hillsboro Transport LLC, American
Century Transport LLC, Akin Energy LLC, American Century Mineral LLC, Foresight Energy
Finance Corporation, Foresight Energy Labor LLC, Viking Mining LLC, M-Class Mining, LLC,
MaRyan Mining LLC, Mach Mining, LLC, Logan Mining LLC, LD Labor Company LLC, Coal
Field Repair Services LLC, Coal Field Construction Company LLC, Hillsboro Energy LLC and
Patton Mining LLC.

       37.     “DIP Agent” means Cortland Capital Market Services LLC as the administrative
agent and collateral agent for the DIP Facility, and any successors thereto.

      38.     “DIP Backstop Agreement” means Section 5.03 of the Restructuring Support
Agreement (including by reference the related provisions of the Restructuring Support
Agreement), pursuant to which the DIP Backstop Parties agreed to backstop the DIP New
Money Commitments on a several, and not joint and several, basis.

        39.    “DIP Backstop Parties” means the members of the Ad Hoc Groups that are set
forth on Exhibit A of the Restructuring Term Sheet attached as Exhibit B to the Restructuring
Support Agreement and that, pursuant to the DIP Backstop Agreement, agreed to backstop the
DIP New Money Commitments.

       40.     “DIP Claim” means any Claim of the DIP Agent or any DIP Lender arising from,
under or in connection with the DIP Facility, including, without limitation, the DIP Loans, the


                                               5
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 11 of 75


DIP Roll-Up Loans, the DIP Upfront Fee, the DIP Exit Premium, the DIP Put Option Premium
and the DIP Delayed Draw Term Loan Commitment Fee.

      41.     “DIP Credit Agreement” means that certain Senior Secured Superpriority
Debtor-in-Possession Credit and Guaranty Agreement dated as of March 11, 2020 (as may be
amended, restated or otherwise modified from time to time) among, inter alia, Foresight Energy
LLC, as borrower, each of the other Debtors, as guarantors, the DIP Agent and the DIP Lenders.

      42.   “DIP Delayed Draw Term Loan Commitment Fee” means the “Delayed Draw
Term Loan Commitment Fee” as defined in Section 2.09(e) of the DIP Credit Agreement.

      43.     “DIP Exit Premium” means the “Exit Fee,” as defined in Section 2.09(d) of the
DIP Credit Agreement.

        44.      “DIP Facility” means the senior secured super-priority debtor-in-possession
credit facility, consisting of the DIP Loans and the DIP Roll-Up Loans, made available to the
Debtors pursuant to the DIP Credit Agreement and the DIP Orders.

      45.      “DIP Lenders” means the DIP New Money Lenders and the DIP Roll-Up
Lenders.

       46.     “DIP Loans” means the loans advanced under the DIP Facility.

        47.   “DIP New Money Commitments” means the commitments to fund a new money
multi-draw term loan facility in an aggregate principal amount up to $100,000,000.00 under the
DIP Facility.

       48.     “DIP New Money Lenders” means certain members of the Ad Hoc Groups and
other Consenting First Lien Lenders and Consenting Second Lien Noteholders that provided the
DIP New Money Commitments.

       49.     “DIP Orders” means, collectively, the Interim DIP Order and Final DIP Order.

       50.     “DIP Put Option Premium” means the put option premium described in
Section 2.09(c) of the DIP Credit Agreement.

       51.   “DIP Upfront Fee” means the upfront fee described in Section 2.09(b) of the DIP
Credit Agreement.

      52.      “DIP Roll-Up Loans” means the “Roll-Up Loans” as defined in the DIP Credit
Agreement.

       53.   “DIP Roll-Up Lenders” means the “Roll-Up Lenders” as defined in the DIP
Credit Agreement.

        54.     “Disallowed” means, when used in reference to a Claim, all or that portion, as
applicable, of any Claim against any Debtor that: (a) has been disallowed by a Final Order
(including any Bar Date Order that is a Final Order), a settlement, or as provided in this Plan;


                                                 6
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 12 of 75


(b) has been listed by the Debtors in the Schedules, as such Schedules may be amended by the
Debtors from time to time, at zero or as contingent, disputed, or unliquidated and as to which a
Bar Date has been established but no Proof of Claim has been timely Filed; or (c) is not listed by
the Debtors in the Schedules, as such Schedules may be amended by the Debtors from time to
time, and as to which a Bar Date has been established but no Proof of Claim has been timely
Filed.

        55.     “Disbursing Agent” means Reorganized Foresight or any Person or Entity
designated or retained by the Reorganized Debtors, in their sole discretion and without the need
for any further order of the Bankruptcy Court, to serve as disbursing agent for Claims.

         56.    “Disclosure Statement” means the Disclosure Statement for the Joint Chapter 11
Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors, as may be further
amended from time to time, including all exhibits and schedules thereto, that is prepared and
distributed in accordance with the Bankruptcy Code, the Bankruptcy Rules and any other
applicable law, in form and substance acceptable to the Debtors and the Required First Lien
Lenders.

        57.     “Disputed” means, when used in reference to a Claim, all or that portion, as
applicable, of any Claim against any Debtor that is neither Allowed nor Disallowed.

      58.    “Disputed GUC Reserve” has the meaning set forth in Article VII.E.2Error!
Reference source not found..

        59.     “Distribution Record Date” means the date for determining which Holders of
Claims are eligible to receive distributions under the Plan, which date shall be (a) ten (10)
Business Days after entry of the Confirmation Order or (b) such other date as designated by an
order of the Bankruptcy Court.

        60.     “D&O Liability Insurance Policies” means all insurance policies (including any
“tail policy”) of any of the Debtors or under which any of the Debtors or their directors and
officers are beneficiaries, for current or former directors’, managers’ and officers’ liability.

        61.    “Effective Date” means the date on which all conditions precedent specified in
Article IX.B of the Plan have been satisfied (or waived in accordance with Article IX.C of the
Plan).

       62.     “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

        63.      “Equityholders Agreement” means the agreement to be entered into (or as may be
deemed entered into, as applicable) by Reorganized Foresight and the holders of New Common
Equity on the Effective Date that will govern certain matters related to the internal affairs and
governance of Reorganized Foresight and which, for the avoidance of doubt, may be
Reorganized Foresight’s limited liability company agreement if Reorganized Foresight is a
limited liability company.




                                                7
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 13 of 75


        64.   “Estate” means, as to each Debtor, the estate created for the Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code upon the commencement of the
applicable Debtor’s Chapter 11 Case.

        65.     “Exculpated Claim” means any Released Claim, Cause of Action or any claim
related to any act or omission derived from, based upon, related to or arising from the Debtors’
in or out-of-court prepetition restructuring efforts, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation or Filing of the Disclosure Statement, the Plan or any
contract, instrument, release or other agreement or document (including, for the avoidance of
doubt, providing any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or
entered into in connection with any of the foregoing, including: (a) the Plan, (b) the
Disclosure Statement, (c) the Confirmation Order, (d) the DIP Facility, (e) the Exit Facility
Credit Agreement, (f) the Exit Facility Backstop Agreement, (g) the New Organizational
Documents, (h) the Restructuring Support Agreement (including the DIP Backstop Agreement),
(i) the Management Incentive Plan, and (j) any Schedule of Rejected Executory Contracts and
Unexpired Leases (items (d) through (j) hereof, as may be amended from time to time, the
“Restructuring Documents”), or any other agreement or ancillary document contemplated by the
Plan; provided, however, the foregoing shall not be deemed to release, affect or limit any of the
rights and obligations of the Released Parties from, or exculpate the Released Parties with
respect to, any of the Released Parties’ obligations or covenants arising under the Restructuring
Documents and any contracts, instruments, releases and other agreements or documents
delivered in connection with or contemplated by, the foregoing.

       66.     “Exculpation” means the exculpation set forth in Article VIII.E of the Plan.

        67.    “Executory Contract” means a contract to which a Debtor is a party that is
subject to assumption or rejection under section 365 of the Bankruptcy Code, including any
modifications, amendments, addendums or supplements thereto or restatements thereof.

        68.      “Existing Intercreditor Agreement” means that certain Collateral Trust
Agreement, dated as of March 28, 2017 (as amended, modified, restated, or supplemented from
time to time) among Foresight Energy LLC, the Grantors (as defined in the Existing Intercreditor
Agreement) from time to time party thereto, The Huntington National Bank, as administrative
agent, Wilmington Trust, National Association, as trustee, and Lord Securities Corporation, as
collateral trustee.

       69.     “Exit Facility” means a new senior secured first-priority term loan facility in the
aggregate principal amount of up to $225,000,000.00 to be issued by the Reorganized Debtors on
or immediately after the Effective Date pursuant to the Exit Facility Credit Agreement, as
described in further detail in Article IV.D.2.

        70.      “Exit Facility Agent” means the administrative agent and collateral agent under
the Exit Facility Credit Agreement and the other Exit Facility Documents.




                                                8
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 14 of 75


        71.     “Exit Facility Backstop Agreement” means that certain commitment agreement
by and among the Exit Facility Backstop Parties and FELP (on behalf of itself and the other
Debtors) (as amended, modified and/or supplemented from time to time in accordance with the
terms therein), to be entered into prior to the hearing of the Debtors’ motion seeking the
Bankruptcy Court’s approval of the Disclosure Statement, pursuant to which the Exit Facility
Backstop Parties will agree to backstop the Exit Facility on a several, and not joint and several,
basis.

        72.     “Exit Facility Backstop Parties” means the members of the Ad Hoc Groups that
are signatories to the Exit Facility Backstop Agreement and make commitments thereunder.

       73.     “Exit Facility Commitments” means the backstop and direct commitments of the
Exit Facility Backstop Parties under the Exit Facility Backstop Agreement.

        74.    “Exit Facility Credit Agreement” means that certain credit agreement to be
entered into on the Effective Date by and among certain of the Reorganized Debtors, as
borrowers, the Exit Facility Agent, and the other parties thereto, which shall be in form and
substance acceptable to the Debtors, the Exit Facility Agent, the Required First Lien Lenders,
and the Required Exit Facility Backstop Parties.

        75.    “Exit Facility Direct Debt Commitment” has the meaning set forth in
Article IV.D.2.b.

        76.    “Exit Facility Direct Debt Placement” has the meaning set forth in
Article IV.D.2.b.

        77.    “Exit Facility Direct Debt Placement Amount” has the meaning set forth in
Article IV.D.2.b.

        78.    “Exit Facility Documents” means, collectively, the Exit Facility Credit
Agreement and any related amendments, supplements, ancillary agreements, pledges, collateral
agreements, mortgages, deeds of trust, and other documents or instruments to be executed or
delivered in connection with the Exit Facility, which shall be in form and substance acceptable to
the Debtors, the Exit Facility Agent, the Required First Lien Lenders, and the Required Exit
Facility Backstop Parties, and consistent with the terms set forth in Article IV.D.2 and the
Restructuring Support Agreement.

       79.     “Exit Facility Equity Component” means the New Common Stock issued to the
Exit Facility Lenders in an aggregate amount of 9.90% of the New Common Stock issued and
outstanding on the Effective Date, subject to dilution for the Management Incentive Plan.

     80.    “Exit Facility Equity Issuances” means, collectively, (a) the Exit Facility Equity
Component and (b) the Exit Facility Put Option Premium.

        81.    “Exit Facility First Lien Backstop Parties” has the meaning set forth in
Article IV.D.2.b.




                                                 9
Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                       Plan Pg 15 of 75


        82.    “Exit Facility First Lien Syndication” has the meaning set forth in
Article IV.D.2.b.

        83.     “Exit Facility Lenders” means the lenders from time to time party to the Exit
Facility Credit Agreement as lenders thereunder and their successors and permitted assigns.

       84.     “Exit Facility Loans” means the loans advanced under the Exit Facility.

       85.     “Exit Facility Opportunity” has the meaning set forth in Article IV.D.2.b.

       86.     “Exit Facility Put Option Premium” means the premium issued to each Exit
Backstop Party pursuant to the terms of the Exit Facility Backstop Agreement in an aggregate
amount equal to 6.0% of the aggregate principal amount of the Exit Facility Commitments,
which will be payable in the form of New Common Equity at a 35% discount to Stated Equity
Value.

        87.    “Exit Facility Second Lien Backstop Parties” has the meaning set forth in
Article IV.D.2.b.

        88.    “Exit Facility Second Lien Syndication” has the meaning set forth in
Article IV.D.2.b.

        89.    “Exit Facility Syndication Amount” has the meaning set forth in
Article IV.D.2.b.

      90.    “FELP” means Foresight Energy LP, a limited partnership formed under the
Laws of Delaware, whose registered office is at 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808.

        91.    “FELP Common LP Units” means the common units representing FELP’s
limited partnership interests.

        92.      “FELP Subordinated LP Units” means the subordinated units representing
FELP’s limited partnership interests, which are not entitled to receive a distribution from FELP’s
operating surplus until the Holders of FELP Common LP Units have received a certain minimum
quarterly distribution from FELP’s operating surplus.

        93.   “File,” “Filed,” or “Filing” means file, filed or filing in the Chapter 11 Cases
with the Bankruptcy Court.

       94.      “Final DIP Order” means the order entered by the Bankruptcy Court approving
the DIP Facility on a final basis, as such order may be amended from time to time, in form and
substance acceptable to the Required DIP Backstop Lenders.

       95.     “Final Order” means an order, ruling or judgment of the Bankruptcy Court (or
any other court of competent jurisdiction) entered by the Clerk of the Bankruptcy Court on the
docket in the Chapter 11 Cases (or by the clerk of such other court of competent jurisdiction on
the docket of such court), which has not been reversed, stayed, modified, amended or vacated,


                                                10
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                        Plan Pg 16 of 75


and as to which (a) the time to appeal, petition for certiorari or move for a new trial, stay,
reargument or rehearing has expired and as to which no appeal, petition for certiorari or motion
for new trial, stay, reargument or rehearing shall be pending or (b) if an appeal, writ of certiorari,
new trial, stay, reargument or rehearing thereof has been sought, such order or judgment of the
Bankruptcy Court (or other court of competent jurisdiction) shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been denied, or a new
trial, stay, reargument or rehearing shall have been denied or resulted in no modification of such
order, and the time to take any further appeal, petition for certiorari or move for a new trial, stay,
reargument or rehearing shall have expired, as a result of which such order shall have become
final in accordance with Rule 8002 of the Bankruptcy Rules; provided, however, the possibility
that a motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under
the Bankruptcy Rules, may be Filed relating to such order, shall not cause an order not to be a
Final Order.

        96.    “First Lien Agents” means the First Lien Facilities Administrative Agent and the
First Lien Term Administrative Agent.

         97.     “First Lien Credit Agreement” means that certain credit and guaranty agreement,
dated as of March 28, 2017, by and among (i) Foresight Energy LLC, as the borrower, (ii) FELP
and certain subsidiaries of Foresight Energy LLC, as guarantors, (iii) The Huntington National
Bank, as facilities administrative agent, (iv) Lord Securities Corporation, as term administrative
agent, (v) the other lenders party thereto, (vi) Goldman Sachs Lending Partners LLC, The
Huntington National Bank, Deutsche Bank Securities Inc., and Citigroup Global Markets Inc., as
joint lead arrangers and joint bookrunners, and (vii) Goldman Sachs Lending Partners LLC, as
syndication agent, as such agreement may be amended, supplemented, or otherwise modified
from time to time.

       98.    “First Lien Credit Agreement Documents” means the First Lien Credit
Agreement, each other Loan Document (as defined in the First Lien Credit Agreement), and all
other agreements, documents, and instruments delivered or entered into in connection therewith.

       99.     “First Lien Facilities Administrative Agent” means The Huntington National
Bank, in its capacity as facilities administrative agent under the First Lien Credit Agreement, and
any successors thereto.

       100. “First Lien Facility Claims” means all Claims against any Debtor arising from,
based upon, or relating to the First Lien Credit Agreement Documents; provided, for the
avoidance of doubt, any First Lien Facility Claims that are converted into, or refinanced by, the
DIP Roll-Up Loans shall no longer be First Lien Facility Claims.

       101. “First Lien Lenders” means the lenders from time to time party to the First Lien
Credit Agreement as lenders thereunder and their successors and permitted assigns.

        102. “First Lien Term Administrative Agent” means Lord Securities Corporation, in
its capacity as term administrative agent under the First Lien Credit Agreement, and any
successors thereto.




                                                  11
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 17 of 75


        103. “Foresight Reserves” means Foresight Reserves, LP and its direct and indirect
subsidiaries, including, without limitation, New River Royalty, LLC, Ruger Coal Company,
LLC, and Colt LLC and, for the avoidance of doubt, excluding the Debtors.

        104. “Full Equity Dilution” means dilution by New Common Equity and any other
equity interests in Reorganized Foresight issued pursuant to the Management Incentive Plan, the
DIP Put Option Premium, the DIP Exit Premium, and the Exit Facility Equity Issuances.

        105. “General Unsecured Claim” means any Claim against any Debtor that is not
otherwise paid in full during the Chapter 11 Cases pursuant to an order of the Bankruptcy Court
and that is not: (a) a DIP Claim; (b) an Administrative Claim or Statutory Fee; (c) a Priority Tax
Claim; (d) an Other Priority Claim; (e) an Other Secured Claim; (f) a First Lien Facility Claim;
(g) a Second Lien Notes Claim; or (h) an Intercompany Claim. For the avoidance of doubt,
General Unsecured Claims shall include all claims against the Debtors by Murray Energy,
Foresight Reserves, and any other Non-Debtor Affiliate.

      106. “Governmental Unit” has the meaning set forth in section 101(27) of the
Bankruptcy Code.

        107. “GP LLC” means Foresight Energy GP LLC, a limited liability company formed
under the Laws of Delaware, with registered office at Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801.

        108. “GUC Administrator” means the Person or Entity appointed by the Debtors, with
the reasonable consent of the Required First Lien Lenders, in accordance with Article VI.B of
the Plan.

       109.    “GUC Administrator Account” has the meaning set forth in Article IV.P.

        110. “GUC Administrator Costs” means the reasonable costs and expenses of the
GUC Administrator, including reasonable professionals’ fees and expenses, which, for the
avoidance of doubt, shall be paid by the Debtors or Reorganized Debtors in an aggregate amount
not to exceed $250,000.

       111. “GUC Cash Pool” means: (a) $[_____] of Cash if, with respect to each of the
Debtors, Class 5 either (i) votes as a Class to accept the Plan or (ii) is deemed eliminated
pursuant to Article III.H of the Plan; and (b) otherwise $[_____] of Cash.

       112.    “GUC Cash Pool Account” has the meaning set forth in Article IV.O.

         113. “GUC Distribution Date” means, solely with respect to General Unsecured
Claims, the date or dates selected by the GUC Administrator, in its sole discretion, upon which
distributions to Holders of Allowed General Unsecured Claims entitled to receive distributions
under this Plan shall occur.

       114.    “Holder” means any Entity holding a Claim or Interest.




                                                12
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 18 of 75


        115. “IDRs” means the incentive distribution rights representing the right to receive
an increasing percentage of quarterly distributions from the Debtors’ operating surplus after
certain minimum quarterly distribution and target distribution levels have been achieved.

        116. “Impaired” means, when used in reference to a Claim or an Interest, a Claim or
an Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

       117. “Initial Distribution Date” means a Business Day selected by the Reorganized
Debtors in their sole discretion that is on or as soon as reasonably practicable after the Effective
Date.

       118. “Intercompany Claim” means any Claim against a Debtor that is held by any
other Debtor; provided, for the avoidance of doubt, the Intercompany Claims shall not include
any Claims between and among any of the Debtors, on the one hand, and Murray Energy,
Foresight Reserves, or any other Non-Debtor Affiliate, on the other hand.

       119. “Intercompany Interest” means an Interest in one Debtor held by another Debtor;
provided, for the avoidance of doubt, GP LLC’s interest as general partner of FELP is not an
Intercompany Interest.

        120. “Interests” means the ordinary shares (or its equivalent), limited liability
company interests and any other equity, ownership or profits interests in any Debtor and options,
warrants, rights or other securities or agreements to acquire the ordinary shares (or its
equivalent), limited liability company interests or other equity, ownership or profits interests in
any Debtor, including, for the avoidance of doubt, the FELP Common LP Units, the FELP
Subordinated LP Units, and the IDRs.

        121. “Interim DIP Order” means the Interim Order (I) Authorizing the Debtors to (A)
Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens and Superpriority
Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate
Protection to the Prepetition Secured Parties; (III) Modifying the Automatic Stay; (IV)
Scheduling Final Hearing; and (V) Granting Related Relief [ECF No. 74].

       122.    “IRS” means the United States Internal Revenue Service.

       123. “Joint Venture” means any joint venture Entity, whether a company,
unincorporated firm, undertaking, joint venture, association, partnership or any other entity.

        124. “Liabilities” means any and all Claims, obligations, suits, judgments, damages,
demands, debts, rights, recovery actions, Causes of Action and liabilities, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, arising in law, equity or otherwise, that are based in whole or in part on any act,
event, injury, omission, transaction or agreement.

       125.    “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

       126.    “Management Incentive Plan” has the meaning set forth in Article IV.N.



                                                 13
Case 20-41308       Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                      Plan Pg 19 of 75


        127. “Murray Energy” means Murray Energy Corporation and its direct and indirect
subsidiaries, including Murray Metallurgical Coal Holdings, LLC and its direct and indirect
subsidiaries, and excluding the Debtors.

      128. “New Boards” means, collectively, the initial board of directors, members or
managers, as applicable, of each Reorganized Debtor, as applicable.

        129. “New Common Equity” means the new equity interests in Reorganized Foresight
to be issued upon the Effective Date.

       130. “New Organizational Documents” means the form of the certificates or articles
of formation or incorporation, any Equityholders Agreement or other operating agreement, any
bylaws, any registration rights agreements, and such other applicable formation documents of
each of the Reorganized Debtors, which shall be consistent with the terms of the Restructuring
Support Agreement and determined by the Required First Lien Lenders, with the reasonable
consent of the Required Second Lien Noteholders. The New Organizational Documents or a
representative form thereof shall be included in the Plan Supplement.

        131.   “Non-Debtor Affiliate” means any Affiliate of a Debtor that is not a Debtor.

        132.   “Notice and Claims Agent” means Prime Clerk LLC.

        133. “Other Priority Claim” means any Allowed Claim against any Debtor entitled to
priority in right of payment under section 507(a) of the Bankruptcy Code, other than: (a) an
Administrative Claim; or (b) a Priority Tax Claim, to the extent such Claim has not already been
paid during the Chapter 11 Cases.

       134. “Other Secured Claim” means any Secured Claim against any Debtor that is not a
DIP Claim, a First Lien Facility Claim, or a Second Lien Notes Claim.

        135. “Periodic Distribution Date” means, with respect to all Claims other than General
Unsecured Claims, as applicable, (a) the Initial Distribution Date and (b) thereafter, such
Business Days selected by the Reorganized Debtors in their reasonable discretion, which shall be
no less frequent than once every four (4) months.

        136.   “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

        137.   “Petition Date” means the date on which a Debtor commenced its Chapter 11
Case.

       138. “Plan” means this Joint Chapter 11 Plan of Reorganization of Foresight Energy
LP and Its Affiliated Debtors, as the same may be further amended, supplemented or modified
from time to time in accordance with the terms hereof and the terms of the Restructuring Support
Agreement, including the Plan Supplement and all exhibits, supplements, appendices and
schedules thereto, which shall be in form and substance acceptable to each of the Debtors, the
Required First Lien Lenders and, solely with respect to the economic treatment provided on
account of the Second Lien Notes Claims, the Required Second Lien Noteholders.



                                               14
Case 20-41308       Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                      Plan Pg 20 of 75


        139. “Plan Supplement” means one or more supplemental appendixes to the Plan
containing, among other things, substantially final forms of documents, schedules, and exhibits
to the Plan to be Filed with the Bankruptcy Court, including, but not limited to, the following:
(a) the Exit Facility Backstop Agreement; (b) the New Organizational Documents, (c) the
identity of the members of the New Boards, (d) the Management Incentive Plan, (e) any
Schedule of Rejected Executory Contracts and Unexpired Leases, (f) the key terms of any
renegotiated Affiliate Agreements, and (g) the Exit Facility Credit Agreement; provided,
however, through the Effective Date, the Debtors shall have the right to amend and supplement
the Plan Supplement and any schedules, exhibits, or amendments thereto, in accordance with the
terms of the Plan and the Restructuring Support Agreement. The Plan Supplement shall be
consistent with the Restructuring Support Agreement and satisfactory to the Debtors, the
Required First Lien Lenders, and, solely with respect to the economic treatment on account of
the Second Lien Notes Claims, the Required Second Lien Noteholders. The Debtors shall File
the Plan Supplement with the Bankruptcy Court not later than seven (7) calendar days prior to
the Confirmation Hearing.

       140.   “Priority Claims” means Priority Tax Claims and Other Priority Claims.

        141. “Priority Tax Claim” means any Claim of a Governmental Unit against a Debtor
of the kind specified in section 507(a)(8) of the Bankruptcy Code.

       142. “Pro Rata” means the proportion that Allowed Claims or Interests in a particular
Class bear to the aggregate amount of Allowed Claims and Disputed Claims or Allowed Interests
and Disputed Interests in a particular Class and other Classes entitled to share in the same
recovery as such Class under the Plan.

        143. “Professional” means an Entity employed pursuant to a Bankruptcy Court order
in accordance with section 327 or 1103 of the Bankruptcy Code and to be compensated for
services rendered before or on the Confirmation Date, pursuant to section 327, 328, 329, 330 or
331 of the Bankruptcy Code.

       144. “Professional Fee Claim” means a Claim by a Retained Professional seeking an
award by the Bankruptcy Court of compensation for services rendered or reimbursement of
expenses incurred through and including the Effective Date under sections 330, 331, 503(b)(2),
503(b)(3), 503(b)(4) or 503(b)(5) of the Bankruptcy Code.

       145. “Professional Fee Escrow Account” means an interest-bearing escrow account in
an amount equal to the Professional Fee Reserve Amount funded and maintained by the
Reorganized Debtors on and after the Effective Date solely for the purpose of paying all Allowed
and unpaid fees and expenses of Retained Professionals in the Chapter 11 Cases.

        146. “Professional Fee Reserve Amount” means the aggregate Professional Fee
Claims through the Effective Date as estimated by the Retained Professionals in accordance with
Article II.B.3 hereof.

        147. “Proof of Claim” means a proof of Claim timely Filed against any of the Debtors
in the Chapter 11 Cases.



                                               15
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 21 of 75


        148. “Reinstated” or “Reinstatement” means, unless the Plan specifies a particular
method pursuant to which a Claim or Interest shall be reinstated, with respect to Claims and
Interests, the treatment provided for in section 1124(2) of the Bankruptcy Code.

        149. “Related Persons” means with respect to an Entity, that Entity’s current and
former Affiliates, and such Entities’ and their current and former Affiliates’ current and former
directors, managers, officers, equity holders (regardless of whether such interests are held
directly or indirectly), managed or advised accounts, funds or other entities, affiliated investment
funds or investment vehicles, investment advisors, sub-advisors or managers, predecessors,
successors and assigns, subsidiaries, and each of their respective current and former equity
holders, officers, directors, managers, principals, members, employees, agents, advisory board
members, financial advisors, partners (including both general and limited partners), attorneys,
accountants, investment bankers, consultants, representatives, and other professionals, each in
their capacity as such.

       150.    “Released Claims” has the meaning set forth in Article VIII.C of the Plan.

         151. “Released Parties” means: (i) the Debtors and the Reorganized Debtors; (ii) the
Debtors’ and the Reorganized Debtors’ respective boards of directors and the members thereof;
(iii) the DIP Agent; (iv) the DIP Lenders; (v) the First Lien Agents; (vi) the Consenting First
Lien Lenders; (vii) the Consenting Second Lien Noteholders; (viii) the Backstop Parties; (ix) the
Ad Hoc First Lien Group; (x) the Ad Hoc Crossover Group; (xi) Javelin Global Commodities
(UK) Ltd.; (xii) Uniper Global Commodities UK Limited; and (xiii) with respect to each of the
foregoing Entities in clauses (i) through (xii), each such Entity and its Related Persons.

         152. “Releasing Parties” means: (a) any Released Party; (b) all Holders of Claims or
Interests that are deemed to accept the Plan; (c) all Holders of Claims or Interests who either
(i) vote to accept or (ii) receive or are deemed to receive a Ballot but abstain from voting on the
Plan and do not elect on their Ballot to opt-out of the releases granted pursuant to Article VIII.D;
(d) all Holders of Claims or Interests entitled to vote who vote to reject the Plan that do not elect
on their Ballot to opt-out of the release granted pursuant to Article VIII.D; (e) Holders of
Interests who do not opt-out of the release granted pursuant to Article VIII.D; (f) all other
Holders of Claims or Interests to the extent permitted by law; and (g) with respect to the
foregoing clauses (a) through (f), each such Entity and its Related Persons.

        153. “Reorganized Debtors” means all Debtors as reorganized pursuant to the
Confirmation Order upon or after the Effective Date pursuant to the Plan, including any
transferee thereof, by entity or asset transfer, merger, consolidation or otherwise, including in
connection with any Restructuring Transaction, including, without limitation, Reorganized
Foresight.

        154. “Reorganized Foresight” means FELP (or any other holding company, ultimate
parent entity, or successor in interest to FELP by entity or asset transfer, merger, consolidation or
otherwise, including pursuant to any Restructuring Transaction, which Entity may, for the
avoidance of doubt, be a subsidiary of FELP) as reorganized pursuant to the Confirmation Order
upon the Effective Date.




                                                 16
Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                       Plan Pg 22 of 75


        155. “Representatives” means, with respect to any Entity, any successor, officer,
director, partner (including both general and limited partners), shareholder, manager, member,
management company, investment manager, Affiliate, employee, agent, attorney, advisor,
investment banker, financial advisor, investment advisor, accountant or other Professional of
such Entity and committee of which such Entity is a member, in each case, solely in such
capacity, serving on or after the Petition Date.

       156. “Required DIP Backstop Lenders” means DIP Backstop Parties that, pursuant to
the DIP Backstop Agreement, agreed to backstop more than 60% of the total portion of the DIP
New Money Commitments backstopped by all DIP Backstop Parties.

        157. “Required Exit Facility Backstop Parties” means Exit Facility Backstop Parties
that, pursuant to the Exit Facility Backstop Agreement, agreed to backstop more than 60% of the
total portion of the Exit Facility backstopped by all Exit Facility Backstop Parties.

        158. “Required First Lien Lenders” means, as of the date of determination,
Consenting First Lien Lenders holding in excess of 60% of the aggregate principal amount of
First Lien Facility Claims held by all Consenting First Lien Lenders.

      159. “Required Second Lien Noteholders” means, as of the date of determination,
Consenting Second Lien Noteholders holding in excess of 50% of the aggregate principal
amount of Second Lien Notes Claims held by all Consenting Second Lien Noteholders.

       160. “Restructuring Documents” has the meaning set forth in the definition of
Exculpated Claim, above.

         161. “Restructuring Expenses” means all reasonable and documented fees, expenses
and disbursements of the DIP Agent, the First Lien Agents, the Ad Hoc First Lien Group, and the
Ad Hoc Crossover Group that are required to be paid under or pursuant to the DIP Credit
Agreement, the DIP Orders, the First Lien Credit Agreement, or the Restructuring Support
Agreement, which fees and expenses in respect of professionals shall be limited to the fees,
expenses and disbursements of: (a) for the DIP Agent, (i) Ropes & Gray LLP, as lead counsel,
and (ii) one local counsel in each jurisdiction where local counsel is required; (b) for the First
Lien Facilities Administrative Agent, (i) Conway Mackenzie, Inc., as financial advisor,
(ii) Buchanan Ingersoll & Rooney PC, as lead counsel, and (iii) one local counsel in each
jurisdiction where local counsel is required; (c) for the First Lien Term Administrative Agent,
(i) one financial advisor, (ii) Sullivan & Worcester LLP, as lead counsel, and (iii) one local
counsel in each jurisdiction where local counsel is required; (d) for the Ad Hoc First Lien Group,
(i) Lazard Frères & Co. LLC, as financial advisor, (ii) Akin Gump Strauss Hauer & Feld LLP, as
lead counsel, and (iii) Thompson Coburn LLP, as local counsel; and (e) for the Ad Hoc
Crossover Group, (i) Perella Weinberg Partners LP, as financial advisor, (ii) Milbank LLP, as
lead counsel, and (iii) Bryan Cave Leighton Paisner LLP, as local counsel.

        162. “Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of March 10, 2020, including all exhibits thereto, by and among the Debtors
and the Consenting Lenders, as may be amended, amended and restated, supplemented or
modified from time to time in accordance with the terms thereof, a copy of which, without



                                               17
Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                       Plan Pg 23 of 75


individual holdings shown on the signature pages, shall be attached as Exhibit B to the
Disclosure Statement.

        163.   “Restructuring Transactions” has the meaning set forth in Article IV.B of the
Plan.

        164. “Retained Professional” means an Entity: (a) employed in the Chapter 11 Cases
pursuant to a Final Order in accordance with sections 327 and 1103 of the Bankruptcy Code and
to be compensated for services rendered prior to the Effective Date, pursuant to sections 327,
328, 329, 330, or 331 of the Bankruptcy Code; or (b) for which compensation and
reimbursement has been allowed by the Bankruptcy Court pursuant to section 503(b)(4) of the
Bankruptcy Code.

        165. “Schedules” means, collectively, the schedules of assets and liabilities, schedules
of Executory Contracts and Unexpired Leases and statements of financial affairs that will be
Filed by the Debtors pursuant to section 521 of the Bankruptcy Code and in substantial
accordance with the Official Bankruptcy Forms, as the same may have been amended, modified
or supplemented from time to time.

       166. “Schedule of Rejected Executory Contracts and Unexpired Leases” means any
schedule (including any amendments or modifications thereto) of certain Executory Contracts
and Unexpired Leases to be rejected by the Debtors pursuant hereto, as set forth in the Plan
Supplement, as amended by the Debtors from time to time prior to the Confirmation Date.

         167. “Second Lien Indenture Trustee” means Wilmington Trust, National
Association, in its capacity as trustee under the Second Lien Notes Indenture, and any successors
thereto.

       168. “Second Lien Noteholders” means the 11.50% Second Lien Senior Secured
Notes due 2023 issued by Foresight Energy LLC and Foresight Energy Finance Corporation
pursuant to the Second Lien Notes Indenture.

        169. “Second Lien Notes Claims” means all Claims against any Debtor arising from,
based upon, or relating to the Second Lien Notes Indenture, including all Obligations (as defined
in the Second Lien Indenture) arising under the Second Lien Notes Indenture and any costs that
are reimbursable by any Company Party pursuant to the Second Lien Notes Indenture.

      170. “Second Lien Notes Indenture” means that certain indenture, dated as of
March 28, 2017 (as amended, modified, restated, or supplemented from time to time), by and
among Foresight Energy LLC and Foresight Energy Finance Corporation, as issuers, and the
Second Lien Indenture Trustee.

       171. “Second Lien Notes Indenture Documents” means the Second Lien Notes
Indenture Documents, each other Note Document (as defined in the Second Lien Notes
Indenture), and all other agreements, documents, and instruments delivered or entered into in
connection therewith.




                                               18
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 24 of 75


        172. “Secured” means, when referring to a Claim, a Claim: (a) secured by a Lien on
property in which the applicable Estate has an interest, which Lien is valid, perfected and
enforceable pursuant to applicable law or by reason of a Bankruptcy Court order, or that is
subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the
creditor’s interest in such Estate’s interest in such property or to the extent of the amount subject
to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or
(b) otherwise Allowed pursuant to the Plan as a Secured Claim.

        173. “Secured Tax Claim” means any Secured Claim against any Debtor that, absent
its secured status, would be entitled to priority in right of payment under section 507(a)(8) of the
Bankruptcy Code (determined irrespective of time limitations), including any related
Secured Claim for penalties.

      174.     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, as
amended.

       175.    “Security” has the meaning set forth in section 101(49) of the Bankruptcy Code.

        176. “Stated Equity Value” means the equity value of Reorganized Foresight as set
forth in the valuation analysis attached to the Disclosure Statement as Exhibit D.

       177. “Statutory Fees” means all fees for which the Debtors are obligated pursuant to
28 U.S.C. § 1930(a)(6), together with interest, if any, pursuant to 31 U.S.C. § 3717.

         178. “Tax” means: (a) any net income, alternative or add-on minimum, gross income,
gross receipts, sales, use, ad valorem, value-added, transfer, franchise, profits, license, property,
environmental or other tax, assessment or charge of any kind whatsoever (together in each
instance with any interest, penalty, addition to tax or additional amount) imposed by any federal,
state, local or foreign taxing authority; or (b) any liability for payment of any amounts of the
foregoing types as a result of being a member of an affiliated, consolidated, combined or unitary
group or being a party to any agreement or arrangement whereby liability for payment of any
such amount is determined by reference to the liability of any other Entity.

       179. “Taxing Authority” means any governmental authority exercising any authority
to impose, regulate, levy, assess or administer the imposition of any tax.

      180. “Third-Party Release” means the releases, waivers, discharges, and acquittals
deemed to be provided pursuant to Article VIII.D.

         181. “Unclaimed Distribution” means any distribution under the Plan on account of an
Allowed Claim to a Holder that has not: (a) accepted a particular distribution or, in the case of
distributions made by check, negotiated such check; (b) given notice to the Reorganized Debtors
(or the Disbursing Agent, as the case may be) of an intent to accept a particular distribution;
(c) responded to the Debtors’ or Reorganized Debtors’ request (or the Disbursing Agent’s
request, as the case may be), for information necessary to facilitate a particular distribution; or
(d) taken any other action necessary to facilitate such distribution.




                                                 19
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                        Plan Pg 25 of 75


       182. “Unexpired Lease” means a lease of nonresidential real property to which one or
more of the Debtors is a party that is subject to assumption or rejection under section 365 or
1123 of the Bankruptcy Code.

        183. “Unimpaired” means, with respect to a Class of Claims or Interests, a Claim or an
Interest that is unimpaired within the meaning of section 1124 of the Bankruptcy Code, including
through payment in full in Cash.

          184. “Unliquidated” means, when used in reference to a Claim, any Claim, the amount
of liability for which has not been fixed, whether pursuant to agreement, applicable law, or
otherwise, as of the date on which such Claim is sought to be estimated.

       185. “U.S. Trustee” means the United States Trustee for the Eastern District of
Missouri (Region 13).

       186.    “Voting Deadline” means June 16, 2020 at 4:00 p.m., prevailing Central Time.

B.     Rules of Interpretation
         For purposes herein: (1) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
gender; (2) except as otherwise provided, any reference herein to a contract, lease, instrument,
release, indenture or other agreement or document being in a particular form or on particular
terms and conditions means that the referenced document shall be substantially in that form or
substantially on those terms and conditions; (3) except as otherwise provided, any reference
herein to an existing document or exhibit having been Filed or to be Filed shall mean that
document or exhibit, as it may thereafter be amended, restated, supplemented or otherwise
modified in accordance with the terms of the Plan; (4) unless otherwise specified, all references
herein to “Articles” are references to Articles of the Plan or hereto; (5) unless otherwise stated,
the words “herein,” “hereof,” and ‘‘hereto’’ refer to the Plan in its entirety rather than to a
particular portion of the Plan; (6) captions and headings to Articles are inserted for convenience
of reference only and are not intended to be a part of or to affect the interpretation hereof; (7) the
words “include” and “including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without limitation”; (8) the rules of
construction set forth in section 102 of the Bankruptcy Code shall apply; (9) any term used in
capitalized form herein that is not otherwise defined, but that is used in the Bankruptcy Code or
the Bankruptcy Rules, has the meaning assigned to that term in the Bankruptcy Code or the
Bankruptcy Rules, as the case may be; (10) all references to statutes, regulations, orders, rules of
courts, and the like shall mean as amended from time to time, and as applicable to the Chapter 11
Cases, unless otherwise stated; (11) any reference to an Entity as a Holder of a Claim or Interest
includes that Entity’s successors and assigns; (12) any effectuating provisions may be interpreted
by the Reorganized Debtors in a manner consistent with the overall purpose and intent of the
Plan, all without further notice to or action, order or approval of the Bankruptcy Court or any
other Entity, and such interpretation shall control in all respects; (13) except as otherwise
provided, any references to the Effective Date shall mean the Effective Date or as soon as




                                                 20
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 26 of 75


reasonably practicable thereafter; and (14) any docket number references in the Plan shall refer
to the docket number of any document Filed with the Bankruptcy Court in the Chapter 11 Cases.

C.     Computation of Time

       Unless otherwise specifically stated herein, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribed or allowed herein.

D.     Governing Law
        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated herein, the laws of the State
of New York (except for section 5-1401 and 5-1402 of the General Obligations Law of the State
of New York), without giving effect to the principles of conflicts of law, shall govern the rights,
obligations, construction and implementation of the Plan, any agreements, documents,
instruments or contracts executed or entered into in connection with the Plan (except as
otherwise set forth in those agreements, in which case the governing law of such agreement shall
control); provided, however, corporate, partnership or limited liability company governance
matters relating to the Debtors or the Reorganized Debtors, as applicable, shall be governed by
the laws of the state of incorporation or formation (as applicable) of the applicable Debtor or
Reorganized Debtor.

E.     Reference to Monetary Figures
        All references in the Plan to monetary figures shall refer to the legal tender of the United
States of America, unless otherwise expressly provided.

F.     Reference to the Debtors or the Reorganized Debtors
        Except as otherwise specifically provided in the Plan, references in the Plan to the
Debtors or the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as
applicable, to the extent the context requires.

G.     Controlling Document
        In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
of the Plan shall control in all respects. In the event of an inconsistency between the Plan and the
Plan Supplement, the terms of the relevant document in the Plan Supplement shall control
(unless otherwise provided in such Plan Supplement document or in the Confirmation Order). In
the event of an inconsistency between the Confirmation Order and the Plan, the Confirmation
Order shall control.

                                    ARTICLE II.
                           ADMINISTRATIVE, DIP FACILITY,
                       PRIORITY CLAIMS, AND STATUTORY FEES

       All Claims and Interests, except Administrative Claims, DIP Claims, and Priority Tax
Claims are classified in the Classes set forth below. In accordance with section 1123(a)(1) of the


                                                 21
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 27 of 75


Bankruptcy Code, Administrative Claims and Priority Tax Claims have not been classified and,
thus, are excluded from the Classes of Claims and Interests set forth in Article III of the Plan.

A.     Administrative Claims

         Except to the extent that a Holder of an Allowed Administrative Claim and the Debtors
against which such Allowed Administrative Claim is asserted agree to less favorable treatment,
each Holder of an Allowed Administrative Claim (other than Holders of Professional Fee
Claims) will receive in full and final satisfaction of its Administrative Claim an amount of Cash
equal to the Allowed amount of such Administrative Claim in accordance with the following: (1)
if an Administrative Claim is Allowed on or prior to the Effective Date, on the Effective Date or
as soon as reasonably practicable thereafter (or, if not due then, when such Allowed
Administrative Claim is due or as soon as reasonably practicable thereafter); (2) if such
Administrative Claim is not Allowed as of the Effective Date, no later than 30 calendar days
after the date on which an order Allowing such Administrative Claim becomes a Final Order or
as soon as reasonably practicable thereafter; (3) if such Allowed Administrative Claim is based
on liabilities incurred by the Debtors in the ordinary course of their businesses after the Petition
Date, in accordance with the terms and conditions of the particular transaction giving rise to such
Allowed Administrative Claim without any further action by the Holders of such Allowed
Administrative Claims; (4) at such time and upon such terms as may be agreed upon by such
Holder and the Debtors or Reorganized Debtors, as applicable; or (5) at such time and upon such
terms as set forth in an order of the Bankruptcy Court.

         Except as otherwise provided in the Plan or a Final Order to the contrary, all requests for
payment of an Administrative Claim that accrued on or before the Effective Date must be Filed
with the Bankruptcy Court and served on the Debtors no later than the Administrative Claims
Bar Date; provided, however, pursuant to the Bar Date Order, Administrative Claims related to
Executory Contracts or Unexpired Leases that have been rejected by the Debtors are required to
be Filed the date that is twenty-one (21) calendar days following entry of the relevant order or
deemed effective date of the rejection of such rejected Executory Contract or Unexpired Lease.
Holders of Administrative Claims that are, based on the preceding sentence, required to, but do
not, File and serve a request for payment of such Administrative Claims by such date shall be
barred, estopped, and enjoined from asserting such Administrative Claims against the Debtors,
the Reorganized Debtors or their property, and such Administrative Claims shall be deemed
discharged as of the Effective Date.

B.     Professional Fee Claims

       1.      Final Fee Applications

       All final requests for Professional Fee Claims shall be Filed no later than forty-five (45)
calendar days after the Effective Date. After notice and a hearing in accordance with the
procedures established by the Bankruptcy Code and prior Bankruptcy Court orders, the Allowed
amounts of such Professional Fee Claims shall be determined by the Bankruptcy Court. For the
avoidance of doubt, any fees and expenses incurred by the professionals to the Ad Hoc Groups,
the DIP Agent or the First Lien Agents shall not be considered Professional Fee Claims, and any




                                                 22
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                       Plan Pg 28 of 75


such amounts shall be paid in accordance with the Restructuring Support Agreement, the DIP
Orders and the Plan, as applicable.

       2.      Professional Fee Escrow Account

        On the Effective Date, the Reorganized Debtors shall establish and fund the Professional
Fee Escrow Account with Cash equal to the aggregate Professional Fee Reserve Amount for all
Retained Professionals. The Professional Fee Escrow Account shall be maintained in trust solely
for the Retained Professionals. Such funds shall not be considered property of the Estates of the
Debtors or the Reorganized Debtors. The amount of Professional Fee Claims owing to the
Retained Professionals shall be paid in Cash to such Retained Professionals by the Reorganized
Debtors from the Professional Fee Escrow Account as soon as reasonably practicable after such
Professional Fee Claims are Allowed by a Final Order. When all such Allowed amounts owing
to Retained Professionals have been paid in full, any remaining amount in the Professional Fee
Escrow Account shall promptly be paid to the Reorganized Debtors without any further action or
order of the Bankruptcy Court.

       3.      Professional Fee Reserve Amount

        To receive payment for unbilled fees and expenses incurred through the Effective Date,
the Retained Professionals shall estimate their Professional Fee Claims prior to and as of the
Effective Date and shall deliver such estimate to the Debtors on or before the Effective Date. If
a Retained Professional does not provide such estimate, the Reorganized Debtors may estimate
the unbilled fees and expenses of such Retained Professional; provided that such estimate shall
not be considered an admission or limitation with respect to the fees and expenses of such
Retained Professional. The total amount so estimated as of the Effective Date shall comprise the
Professional Fee Reserve Amount.

       4.      Post-Effective Date Fees and Expenses

        Except as otherwise specifically provided in the Plan, from and after the Effective Date,
each Reorganized Debtor shall pay in Cash the reasonable legal fees and expenses incurred by
such Reorganized Debtor after the Effective Date in the ordinary course of business and without
any further notice to or action, order or approval of the Bankruptcy Court. Upon the Effective
Date, any requirement that Retained Professionals comply with sections 327 through 331 and
1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after
such date shall terminate, and each Reorganized Debtor may employ and pay any Retained
Professional in the ordinary course of business without any further notice to or action, order, or
approval of the Bankruptcy Court.

C.     DIP Claims
        The DIP Claims shall be Allowed and deemed to be Allowed Claims in the full amount
outstanding under the DIP Credit Agreement as of the Effective Date (including any unpaid
accrued interest and unpaid fees, expenses and other obligations under the DIP Credit Agreement
as of the Effective Date). In full satisfaction, settlement, discharge and release of, and in
exchange for, the DIP Claims, each Holder of an Allowed DIP Claim shall be indefeasibly paid
and satisfied in full in Cash on the Effective Date except to the extent that a Holder of a DIP


                                                23
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 29 of 75


Claim agrees to less favorable treatment; provided, however, except to the extent that a Holder
entitled to the DIP Exit Premium or DIP Put Option Premium agrees to less favorable treatment,
the DIP Exit Premium and DIP Put Option Premium will be indefeasibly paid and satisfied in
full in New Common Equity on the Effective Date in accordance with the terms of the DIP
Credit Agreement and DIP Orders; provided, however, upon the occurrence of an Event of
Default (as defined in the DIP Credit Agreement) or upon repayment of the DIP Loans in full
and termination of all DIP New Money Commitments without the occurrence of the Effective
Date, (i) the DIP Exit Premium shall be immediately payable in Cash in an amount equal to
$2,000,000.00 and (ii) the DIP Put Option Premium shall be immediately payable in Cash in an
amount equal to $10,000,000.00. Except as otherwise expressly provided in the DIP Credit
Agreement or the DIP Orders, upon the indefeasible payment or satisfaction in full of the DIP
Claims (other than any DIP Claims based on the Debtors’ contingent obligations under the DIP
Credit Agreement for which no claim has been made) in accordance with the terms of the Plan,
all Liens and security interests granted to secure such DIP Claims shall be automatically
terminated and of no further force and effect without any further notice to or action, order or
approval of the Bankruptcy Court or any other Entity, and the DIP Agent will promptly execute
and deliver to the Reorganized Debtors, at the Reorganized Debtors’ sole cost and expense, such
instruments of termination, release, satisfaction and/or assignment (in recordable form) as may
be reasonably requested by the Reorganized Debtors to effectuate the foregoing.
Notwithstanding the foregoing, the DIP Credit Agreement shall continue in effect solely for the
purpose of preserving the DIP Agent’s and the DIP Lenders’ rights to any contingent or
indemnification obligation of the Debtors pursuant and subject to the terms of the DIP Credit
Agreement and DIP Orders.

D.     Priority Tax Claims
        Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to less
favorable treatment, in full and final satisfaction, settlement, release and discharge of and in
exchange for each Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim
shall be treated in accordance with the terms set forth in section 1129(a)(9)(C) of the
Bankruptcy Code. In the event an Allowed Priority Tax Claim is also a Secured Tax Claim, such
Claim shall, to the extent it is Allowed, be treated as an Other Secured Claim if such Claim is not
otherwise paid in full.

E.     Statutory Fees
        All Statutory Fees due and payable prior to the Effective Date shall be paid by the
Debtors. On and after the Effective Date, the Reorganized Debtors shall pay all Statutory Fees
when due and payable, and shall File with the Bankruptcy Court quarterly reports in a form
reasonably acceptable to the U.S. Trustee. Each Debtor shall remain obligated to pay quarterly
fees to the U.S. Trustee and File quarterly reports until the earliest of that particular Debtor’s
case being closed, dismissed or converted to a case under chapter 7 of the Bankruptcy Code;
provided, however, the GUC Administrator shall pay such fees and File such quarterly reports
for any quarter in which, for the entirety of the quarter, all Claims that are not General
Unsecured Claims have been resolved (either because they are Allowed Claims that have
received the treatment provided under the Plan or because they have been Disallowed, expunged,
or withdrawn).


                                                24
Case 20-41308         Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                         Plan Pg 30 of 75


                              ARTICLE III.
         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.     Classification in General

        All Claims and Interests, other than Administrative Claims (including Professional Fee
Claims and Statutory Fees), DIP Claims, and Priority Tax Claims are classified in the Classes set
forth in this Article III for all purposes, including voting, Confirmation and distributions
pursuant hereto and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim
or Interest is classified in a particular Class only to the extent that the Claim or Interest qualifies
within the description of that Class and is classified in other Classes to the extent that any portion
of the Claim or Interest qualifies within the description of such other Classes. A Claim or
Interest is also classified in a particular Class for the purpose of receiving distributions pursuant
to the Plan, only to the extent that such Claim or Interest is an Allowed Claim or Allowed
Interest in that Class and has not been paid, released or otherwise satisfied prior to the Effective
Date.

B.     Formation of Debtor Group for Convenience Only

        This Plan (including, but not limited to, Article II and Article III of the Plan) groups the
Debtors together solely for the purpose of describing treatment under the Plan and distributions
to be made in respect of Claims against and Interests in the Debtors under the Plan. Such
groupings shall not affect each Debtor’s status as a separate legal entity, change the
organizational structure of the Debtors’ business enterprise, constitute a change of control of any
Debtor for any purpose, cause a merger of consolidation of any legal entities, or cause the
transfer of any assets. Except as otherwise provided by or permitted under the Plan, all Debtors
shall continue to exist as separate legal entities. The Plan is not premised on, and does not
provide for, the substantive consolidation of the Debtors with respect to the Classes of Claims or
Interests set forth in the Plan, or otherwise.

        This Plan constitutes a separate chapter 11 plan of reorganization for each Debtor, and
the classifications set forth in Classes 1 through 8 shall be deemed to apply to each Debtor. For
voting purposes, each Class of Claims against or Interests in the Debtors shall be deemed to
constitute separate sub-Classes of Claims against and Interests in each of the Debtors, as
applicable. Each such sub-Class shall vote as a single separate Class for each of the Debtors, as
applicable.

C.     Summary of Classification
         The following table designates the Classes of Claims against and Interests in each of the
Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, and
(b) entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code. In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims
(including Professional Fee Claims and Statutory Fees), DIP Claims, and Priority Tax Claims
have not been classified and, thus, are excluded from the Classes of Claims and Interests set forth
in this Article III. All of the potential Classes for the Debtors are set forth herein. Certain of the




                                                  25
Case 20-41308        Doc 269-1       Filed 04/09/20 Entered 04/09/20 21:55:17         Exhibit A:
                                         Plan Pg 31 of 75


Debtors may not have Holders of Claims or Interests in a particular Class or Classes, and such
Classes shall be treated as set forth in Article III.H.

     Class          Claims and Interests              Status            Voting Rights
       1     Other Secured Claims                   Unimpaired        Not Entitled to Vote
                                                                     (Presumed to Accept)
       2     Other Priority Claims                  Unimpaired        Not Entitled to Vote
                                                                     (Presumed to Accept)
       3     First Lien Facility Claims              Impaired           Entitled to Vote

       4     Second Lien Notes Claims                Impaired           Entitled to Vote

       5     General Unsecured Claims                Impaired           Entitled to Vote

       6     Intercompany Claims                    Impaired or      Not Entitled to Vote
                                                    Unimpaired       (Presumed to Accept
                                                                     or Deemed to Reject)
       7     Intercompany Interests                 Impaired or      Not Entitled to Vote
                                                    Unimpaired       (Presumed to Accept
                                                                     or Deemed to Reject)
       8     Interests in FELP and                   Impaired        Not Entitled to Vote
             Interests in GP LLC                                      (Deemed to Reject)

D.     Treatment of Claims and Interests

       The treatment and voting rights provided under the Plan to each Class for distribution
purposes is specified below:

       1.      Class 1 – Other Secured Claims

               a.     Classification: Class 1 consists of all Allowed Other Secured Claims.

               b.     Treatment: On the Effective Date, except to the extent that a Holder of an
                      Allowed Other Secured Claim agrees to less favorable treatment, in full
                      and final satisfaction, compromise, settlement, release and discharge of
                      and in exchange for each Allowed Other Secured Claim, each such Holder
                      shall receive, at the option of the applicable Debtor, with the consent of
                      the Required First Lien Lenders: (i) Reinstatement of its Claims;
                      (ii) payment in full in Cash of the unpaid portion of its Allowed Other
                      Secured Claim on the Effective Date or as soon thereafter as reasonably
                      practicable (or if payment is not then due, then such Allowed Other
                      Secured Claim shall be paid in accordance with its terms); or (iii) the
                      collateral securing its Allowed Other Secured Claim on the later of the
                      Effective Date and the date such Other Secured Claims becomes an
                      Allowed Claim or as soon thereafter as reasonable practicable.



                                               26
Case 20-41308   Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                  Plan Pg 32 of 75


          c.     Voting: Class 1 is Unimpaired under the Plan. Each Holder of an
                 Allowed Other Secured Claim will be conclusively presumed to have
                 accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
                 Therefore, each Holder of an Allowed Other Secured Claim is not entitled
                 to vote to accept or reject the Plan on account of such Claim.

     2.   Class 2 – Other Priority Claims

          a.     Classification: Class 2 consists of all Allowed Other Priority Claims.

          b.     Treatment: Except to the extent that a Holder of an Allowed Other
                 Priority Claim agrees to less favorable treatment, in full and final
                 satisfaction, compromise, settlement, release and discharge of and in
                 exchange for each Allowed Other Priority Claim, each such Holder shall
                 receive payment in full, in Cash, of the unpaid portion of its Allowed
                 Other Priority Claim on the Effective Date or as soon thereafter as
                 reasonably practicable (or, if payment is not then due, such Allowed Other
                 Priority Claim shall be paid in accordance with its terms) or pursuant to
                 such other terms as may be agreed to by the Holder of an Allowed Other
                 Priority Claim and the Debtors.

          c.     Voting: Class 2 is Unimpaired under the Plan. Each Holder of an
                 Allowed Other Priority Claim will be conclusively presumed to have
                 accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
                 Therefore, each Holder of an Allowed Other Priority Claim is not entitled
                 to vote to accept or reject the Plan on account of such Claim.

     3.   Class 3 – First Lien Facility Claims

          a.     Classification: Class 3 consists of all Allowed First Lien Facility Claims.

          b.     Allowance: The First Lien Facility Claims are hereby Allowed in an
                 aggregate amount of not less than $[●] against each of the Debtors that are
                 obligors under the First Lien Credit Agreement and shall not be subject to
                 disallowance, setoff, recoupment, subordination, recharacterization, or
                 reduction of any kind, including pursuant to Section 502(d) of the
                 Bankruptcy Code; provided, however, such Allowed amount shall be
                 reduced by the amount of the DIP Roll-Up Loans.

          c.     Treatment: On the Effective Date, in full and final satisfaction,
                 compromise, settlement, release, and discharge of and in exchange for the
                 First Lien Facility Claims, each Holder of an Allowed First Lien Facility
                 Claim shall receive its Pro Rata share of 92.75% of the New Common
                 Equity, subject to the Full Equity Dilution.

          d.     Voting: Class 3 is Impaired under the Plan. Each Holder of an Allowed
                 First Lien Facility Claim is entitled to vote its Pro Rata share of the First
                 Lien Facility Claims to accept or reject the Plan.


                                           27
Case 20-41308   Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                  Plan Pg 33 of 75


     4.   Class 4 – Second Lien Notes Claims

          a.     Classification: Class 4 consists of all Allowed Second Lien Notes Claims.

          b.     Allowance: The Second Lien Notes Claims are hereby Allowed in an
                 aggregate amount of not less than $[●] against each of the Debtors that are
                 obligors under the Second Lien Notes Indenture and shall not be subject to
                 disallowance, setoff, recoupment, subordination, recharacterization, or
                 reduction of any kind, including pursuant to Section 502(d) of the
                 Bankruptcy Code.

          c.     Treatment: On the Effective Date, in full and final satisfaction,
                 compromise, settlement, release, and discharge of and in exchange for the
                 Second Lien Notes Claims, each Holder of an Allowed Second Lien Notes
                 Claim shall receive its Pro Rata share of 7.25% of the New Common
                 Equity, subject to the Full Equity Dilution.

          d.     Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed
                 Second Lien Notes Claim is entitled to vote its Pro Rata share of the
                 Second Lien Notes Claims to accept or reject the Plan.

     5.   Class 5 – General Unsecured Claims

          a.     Classification: Class 5 consists of all Allowed General Unsecured Claims.

          b.     Treatment:

                 i.     If Class 5 Accepts the Plan: If Class 5 votes to accept the Plan as
                        to all of the Debtors, then in full satisfaction, release and discharge
                        of and in exchange for each General Unsecured Claim, each
                        Holder of an Allowed General Unsecured Claim shall receive at its
                        option, either: (a) its Pro Rata share of $[●] in Cash or (b) other
                        less favorable treatment agreed to by the Holder.

                 ii.    If Class 5 Rejects the Plan: If Class 5 votes to reject the Plan with
                        respect to any Debtor, then in full satisfaction, release and
                        discharge of and in exchange for each General Unsecured Claim,
                        each Holder of an Allowed General Unsecured Claim shall receive
                        at its option, either: (a) its Pro Rata share of $[●] in Cash or
                        (b) other less favorable treatment agreed to by the Holder.

          c.     Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed
                 General Unsecured Claim is entitled to vote its Pro Rata share of the
                 General Unsecured Claims to accept or reject the Plan.

     6.   Class 6 – Intercompany Claims

          a.     Classification: Class 6 consists of all Intercompany Claims.


                                          28
Case 20-41308   Doc 269-1    Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                 Plan Pg 34 of 75


          b.     Treatment: On the Effective Date, each Intercompany Claim shall be
                 Reinstated, cancelled, or otherwise settled to the extent determined to be
                 appropriate by the Debtors or the Reorganized Debtors, as applicable, with
                 the consent of the Required First Lien Lenders.

          c.     Voting: Class 6 is either (i) Unimpaired, and each Holder of an
                 Intercompany Claim is therefore conclusively presumed to have accepted
                 the Plan pursuant to section 1126(f) of the Bankruptcy Code; or
                 (b) Impaired, and each Holder of an Intercompany Claim is therefore
                 deemed to have rejected the Plan pursuant to section 1126(g) of the
                 Bankruptcy Code.

     7.   Class 7 – Intercompany Interests

          a.     Classification: Class 7 consists of all Intercompany Interests.

          b.     Treatment: On the Effective Date, each Intercompany Interest shall be
                 Reinstated, cancelled, or otherwise settled to the extent determined to be
                 appropriate by the Debtors or the Reorganized Debtors, as applicable, with
                 the consent of the Required First Lien Lenders.

          c.     Voting: Class 7 is either (i) Unimpaired, and each Holder of an
                 Intercompany Interest is therefore conclusively presumed to have accepted
                 the Plan pursuant to section 1126(f) of the Bankruptcy Code; or
                 (b) Impaired, and each Holder of an Intercompany Interest is therefore
                 deemed to have rejected the Plan pursuant to section 1126(g) of the
                 Bankruptcy Code.

     8.   Class 8 – Interests in FELP and Interests in GP LLC

          a.     Classification: Class 8 consists of all Interests in GP LLC and all Interests
                 in FELP, including, for the avoidance of doubt, the FELP Common LP
                 Units, the FELP Subordinated LP Units, and the IDRs.

          b.     Treatment: On the Effective Date, all Interests in GP LLC and all
                 Interests in FELP shall be cancelled and discharged and shall be of no
                 further force and effect, whether surrendered for cancellation or otherwise,
                 and each Holder of such Interests shall not be entitled to receive any
                 distribution under the Plan on account of such Interests.

          c.     Voting: Class 8 is Impaired under the Plan. Each Holder of an Interest in
                 FELP or an Interest in GP LLC is conclusively deemed to have rejected
                 the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore,
                 each Holder of such Interest is not entitled to vote to accept or reject the
                 Plan on account of such Interest.




                                          29
 Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 35 of 75


E.     Confirmation of Certain, But Not All Cases
       If the Plan is not confirmed as to one or more of the Debtors, but the other Debtors, with
the consent of the Required First Lien Lenders and, solely with respect to the economic treatment
provided on account of the Second Lien Notes Claims, the reasonable consent of the Required
Second Lien Noteholders, determine to proceed with the Plan, then the Debtor(s) as to which the
Plan may not be confirmed shall be severed from, and the Plan shall not apply to, such Debtor(s).

F.     Special Provision Governing Unimpaired Claims

        Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’ rights in
respect of any Unimpaired Claims or Interests, including all rights in respect of legal and
equitable defenses to or setoffs or recoupment against any such Unimpaired Claims or Interests.

G.     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

       The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims. The Debtors reserve the right to
modify the Plan in accordance with Article X.A of the Plan to the extent, if any, that
Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification.

H.     Elimination of Vacant Classes
       Any Class of Claims that does not have a Holder of an Allowed Claim as of the date of
the Confirmation Hearing shall be deemed eliminated from the Plan for purposes of voting to
accept or reject the Plan and for purposes of determining acceptance or rejection of the Plan by
such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

I.     Voting Classes; Presumed Acceptance by Non-Voting Classes
        If a Class contains Claims or Interests eligible to vote and no Holders of Claims or
Interests eligible to vote in such Class vote to accept or reject the Plan, the Plan shall be deemed
accepted by the Holders of such Claims or Interests in such Class.

J.     Subordinated Claims
        Unless otherwise expressly provided in the Plan or the Confirmation Order, the
allowance, classification and treatment of all Allowed Claims and Allowed Interests and the
respective distributions and treatments under the Plan take into account and conform to the
relative priority and rights of the Claims and Interests in each Class in connection with any
contractual, legal and equitable subordination rights relating thereto, whether arising under
general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise, including the Existing Intercreditor Agreement, the First Lien Credit Agreement
Documents, and the Second Lien Notes Indenture.




                                                 30
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 36 of 75


                                 ARTICLE IV.
                    MEANS FOR IMPLEMENTATION OF THIS PLAN

A.     General Settlement of Claims and Interests

        Pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy Rule 9019,
and in consideration for the classification, distributions, releases, and other benefits provided
under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith
compromise and settlement of all Claims and Interests and controversies resolved pursuant to the
Plan. The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
the compromise and settlement of all such Claims, Interests, and controversies, as well as a
finding by the Bankruptcy Court that such compromise and settlement is in the best interests of
the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and is within
the range of reasonableness. All distributions made to Holders of Allowed Claims and Allowed
Interests in any Class are intended to be and shall be final.

B.     Restructuring Transactions
        On or after the Confirmation Date, the Debtors shall be authorized to enter into such
transactions and take such other actions as may be necessary or appropriate to effect a corporate
restructuring of their businesses, to otherwise simplify the overall corporate structure of the
Debtors to reorganize certain Debtor entities in a different form, or to organize certain of the
Debtors under the laws of jurisdictions other than the laws of which such Debtors currently are
organized, which restructuring may include one or more entity or asset transfers, mergers,
consolidations, dispositions, liquidations, wind-downs, or dissolutions as may be determined by
the Debtors, with the consent of the Required First Lien Lenders and, solely with respect to the
economic treatment provided on account of the Second Lien Notes Claims, the reasonable
consent of the Required Second Lien Noteholders, to be necessary or appropriate to result in
substantially all or a part of the respective assets, properties, rights, liabilities, duties, and
obligations of certain of the Debtors vesting in one or more surviving, resulting, or acquiring
Entities (collectively, the “Restructuring Transactions”). The Restructuring Transactions shall
be acceptable to the Required First Lien Lenders and, solely with respect to the economic
treatment provided on account of the Second Lien Notes Claims, the reasonable consent of the
Required Second Lien Noteholders. In each case in which the surviving, resulting, or acquiring
Entity in any such transaction is a successor to a Debtor, the Debtor or such surviving, resulting,
or acquiring Entity shall satisfy the Allowed Claims against such Debtor, except as provided in
any contract, instrument, or other agreement or document effecting a disposition to such
surviving, resulting, or acquiring Entity, which may provide that another Debtor shall perform
such obligations. The Restructuring Transactions may, at the election of the Debtors with the
consent of the Required First Lien Lenders and, solely with respect to the economic treatment
provided on account of the Second Lien Notes Claims, the reasonable consent of the Required
Second Lien Noteholders, include a taxable transfer of substantially all or a part of the Debtors’
assets or subsidiary entities of any Debtor to a newly-formed entity (or an Affiliate or subsidiary
of such entity) formed and controlled by any Debtor or by some or all of the Holders of Claims,
and to which entity such Claims have or have not been contributed, and, in each case, some or all
of the New Common Equity (and/or other interests) issued to Holders of Claims pursuant to the
Plan may comprise equity of (and/or other interests in) such new entity (or an Affiliate or


                                                 31
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 37 of 75


subsidiary of such entity). The fees, expenses, budgets, and any tax reporting obligations
associated with the liquidation, wind-down, or dissolution of any entity in connection with the
Restructuring Transactions shall be acceptable to each of the Debtors and the Required First Lien
Lenders.

         In effecting the Restructuring Transactions, the Debtors shall be permitted to (i) execute
and deliver appropriate instruments of transfer, assignment, assumption, or delegation of any
asset, property, right, liability, duty, or obligation on terms consistent with the terms of the Plan
and having such other terms to which the applicable entities may agree; (ii) execute and deliver
appropriate agreements or other documents of merger, consolidation, restructuring, disposition,
liquidation, or dissolution containing terms that are consistent with the terms of the Plan and that
satisfy the requirements of applicable state law and such other terms to which the applicable
entities may agree; (iii) file appropriate certificates or articles of merger, consolidation, or
dissolution pursuant to applicable state law; (iv) take any such steps as may be necessary or
desirable, in the Debtors reasonable determination, to effect the taxable transfer described in the
prior paragraph; and (v) take all other actions that the applicable Entities determine to be
necessary or appropriate, including making filings or recordings that may be required by
applicable state law in connection with such transactions.

        For purposes of effecting the Plan, none of the transactions contemplated in this
Article IV.B shall constitute a change of control under any agreement, contract, or document of
the Debtors.

        All matters provided for herein involving the corporate structure of the Debtors or
Reorganized Debtors, or any corporate organization, limited liability company formation, entity
or asset transfer, or related action required by or desirable to the Debtors or Reorganized Debtors
in connection herewith, with the consent of the Required First Lien Lenders and, solely with
respect to the economic treatment provided on account of the Second Lien Notes Claims, the
reasonable consent of the Required Second Lien Noteholders, shall be deemed to have occurred
and shall be in effect, without any requirement of further action by the shareholders, partners,
members, directors, or managers of the Debtors or Reorganized Debtors, and with like effect as
though such action had been taken unanimously by the shareholders, partners, members,
directors, or managers, as applicable, of the Debtors or Reorganized Debtors.

C.     Cancellation of Liens

        Upon the payment or other satisfaction of an Allowed Secured Claim, (1) the Holder of
such Allowed Secured Claim shall deliver to the Debtors or Reorganized Debtors (as
applicable) any collateral or other property of the Debtors held by such Holder, and any
termination statements, instruments of satisfaction, or releases of all security interests with
respect to its Allowed Secured Claim that may be required in order to terminate any Lien, related
financing statements, mortgages, mechanic’s liens, or lis pendens, or other similar interests or
documents; and (2) the Debtors or Reorganized Debtors (as applicable) may file any termination
statements, instruments of satisfaction, releases, or other related documents that the Debtors or
Reorganized Debtors (as applicable) deem appropriate to evidence and/or effect the termination
of any Lien, related financing statements, mortgages, mechanic’s liens, or lis pendens, or other
similar interests or documents, as applicable.


                                                 32
Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                       Plan Pg 38 of 75


D.     Sources of Consideration for Plan Distributions
       Consideration for Plan distributions shall come from:

       1.      Equity Interests in Reorganized Foresight

        On the Effective Date, all FELP Common LP Units, FELP Subordinated LP Units, and
certain other Interests in other Debtors, shall be cancelled or contributed to Reorganized
Foresight or an Affiliate thereof and Reorganized Foresight shall issue the New Common Equity
to Holders of Allowed Claims entitled to receive the New Common Equity pursuant to Article II
and Article III hereof.

        All of the New Common Equity to be issued pursuant to the Plan (including under the
Management Incentive Plan), the DIP Orders, the DIP Credit Agreement, and the Exit Facility
Backstop Agreement shall be duly authorized, validly issued, fully paid, and non-assessable.
Each distribution and issuance of the New Common Equity under the Plan, the DIP Orders, the
DIP Credit Agreement, and the Exit Facility Backstop Agreement shall be governed by the terms
and conditions set forth in the Plan, the DIP Orders, the DIP Credit Agreement, and the Exit
Facility Backstop Agreement applicable to such distribution or issuance, as applicable, and by
the terms and conditions of the instruments evidencing or relating to such distribution or
issuance, which terms and conditions shall bind each Entity receiving such distribution or
issuance.

         On the Effective Date, each Holder of an Allowed Claim that receives New Common
Equity under the Plan shall be deemed to have executed, without any further action by any party,
any Equityholders Agreement, which shall be Filed as a Plan Supplement. Notwithstanding the
foregoing, all Entities shall be required to sign the Equityholders Agreement prior to the
distribution to such Entity of any New Common Equity under the Plan or otherwise.

       2.      Exit Facility

               a.     Terms of the Exit Facility

         On the Effective Date, Reorganized Foresight shall enter into the Exit Facility
Documents. The Exit Facility will be issued by Reorganized Foresight and guaranteed by each
of the other Reorganized Debtors and shall comprise a new senior secured first-priority term loan
facility in an aggregate principal amount of up to $225,000,000.00. Entry of the Confirmation
Order shall constitute approval of the Exit Facility and the Exit Facility Documents, all
transactions contemplated thereby and all actions to be taken, undertakings to be made and
obligations to be incurred by the Reorganized Debtors in connection therewith (including,
without limitation, the payment of all reasonable and documented fees, indemnities, and
expenses provided for therein), authorization of the Reorganized Debtors to enter into and
execute the Exit Facility Documents and authorization for the Reorganized Debtors to create or
perfect the Liens in connection therewith. The Exit Facility will be in form and substance
acceptable to the Debtors, the Required First Lien Lenders, the Exit Facility Agent, and the
Required Exit Facility Backstop Parties and will have terms consistent with those set forth in the
Plan Supplement and the Restructuring Support Agreement. Such terms shall include that the



                                               33
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 39 of 75


Exit Facility Lenders shall receive the Exit Facility Equity Component and, in the case of the
Exit Facility Backstop Parties, the Exit Facility Put Option Premium.

        The Exit Facility Agent and the Exit Facility Lenders shall have valid, binding, and
enforceable Liens on the collateral specified in, and to the extent required by, the Exit Facility
Documents, which shall be deemed automatically perfected on the Effective Date. The
guarantees, mortgages, pledges, Liens and other security interests granted pursuant to the Exit
Facility Documents (i) are granted as an inducement to the lenders under the Exit Facility to
extend credit thereunder, (ii) are granted in good faith, for legitimate business purposes, and for
reasonable equivalent value, (iii) shall be deemed not to constitute a preferential transfer,
voidable transfer, fraudulent conveyance or fraudulent transfer under the Bankruptcy Code or
any applicable non-bankruptcy law, and shall not otherwise be subject to avoidance,
recharacterization or equitable subordination for any purposes whatsoever, and (iv) shall have
the priorities as set forth in the relevant Exit Facility Documents. In establishing the register of
lenders under the Exit Facility, the Exit Facility Agent shall be entitled to conclusively rely upon
(without further inquiry) any certificate, schedule, register, list, or other document provided by
the Required Exit Facility Backstop Parties, Debtors, and/or the Reorganized Debtors.

               b.      Direct Debt Placement; Syndication of the Exit Facility; Exit Facility
                       Backstop Agreement

        The Exit Facility Backstop Parties shall, on a several, and not joint and several basis,
fund in a direct private placement (the “Exit Facility Direct Debt Placement” and the
commitments thereunder, the “Exit Facility Direct Debt Commitment”) an amount equal to 50%
of the aggregate principal amount of the Exit Facility Loans (the “Exit Facility Direct Debt
Placement Amount”), allocated as follows: (i) 92.75% of the Exit Facility Direct Debt
Placement Amount to the Exit First Lien Backstop Parties, pro rata based on such parties’ First
Lien Facility Claims; and (ii) 7.25% of the Exit Facility Direct Debt Placement Amount to the
Exit Second Lien Backstop Parties, pro rata based on such parties’ Second Lien Notes Claims.
The Exit Facility Direct Debt Commitment will close concurrently with the closing of the Exit
Facility Opportunity (as defined below) and the Effective Date.

        Certified Eligible Holders of First Lien Facility Claims and/or Second Lien Notes Claims
will have the opportunity to participate (the “Exit Facility Opportunity”) in funding 50% of the
aggregate principal amount of the Exit Facility Loans (the “Exit Facility Syndication Amount”)
as follows: (i) 92.75% of the Exit Facility Syndication Amount shall be available to Certified
Eligible Holders of First Lien Facility Claims (which, for the avoidance of doubt, shall include
the Exit Facility Backstop Parties), pro rata based on such Holders’ First Lien Facility Claims
(the “Exit Facility First Lien Syndication”); and (ii) 7.25% of the Exit Facility Syndication
Amount shall be available to Certified Eligible Holders of Second Lien Notes Claims (which, for
the avoidance of doubt, shall include the Exit Facility Backstop Parties), pro rata based on such
Holders’ Second Lien Notes Claims (the “Exit Facility Second Lien Syndication” and together
with the Exit Facility First Lien Syndication, the “Exit Facility Syndication”). The Exit Facility
Opportunity will be conducted on the terms and conditions to be set forth in the syndication
procedures and related documentation for the Exit Facility, which procedures and documentation
shall be consistent with the Restructuring Support Agreement and acceptable to the Debtors, the
Required First Lien Lenders, and the Required Exit Facility Backstop Parties.


                                                 34
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                       Plan Pg 40 of 75


        The Exit Facility will be backstopped on a several, and not joint and several, basis by the
Exit Facility Backstop Parties pursuant to the terms of the Exit Facility Backstop Agreement.
For the avoidance of doubt, (i) the Exit Facility First Lien Syndication shall be backstopped
solely by those Exit Facility Backstop Parties holding First Lien Facility Claims (in such
capacity, the “Exit Facility First Lien Backstop Parties”), pro rata based on such Holders’ First
Lien Facility Claims, and (ii) the Exit Facility Second Lien Syndication shall be backstopped
solely by those Exit Facility Backstop Parties holding Second Lien Notes Claims (in such
capacity, the “Exit Facility Second Lien Backstop Parties”) pro rata based on such Second Lien
Notes Claims. In exchange for backstopping the Exit Facility, each Exit Facility Backstop Party
will receive its pro rata share of the Exit Facility Put Option Premium to the extent earned and
payable pursuant to the Exit Facility Backstop Agreement, subject to dilution by the
Management Incentive Plan.

E.     Corporate Existence
         Except as otherwise provided in the Plan, any agreement, instrument or other document
incorporated in the Plan or the Plan Supplement, or as a result of any Restructuring Transactions,
on the Effective Date, each Debtor shall continue to exist after the Effective Date as a separate
corporation or other form of Entity under governing state or foreign law, as the case may be,
with all the powers of such corporation or other form of Entity, as the case may be, pursuant to
the applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed
and pursuant to the respective certificate of incorporation and bylaws (or other analogous
formation documents) in effect before the Effective Date, except to the extent such certificate of
incorporation and bylaws (or other analogous formation documents) are amended by the Plan or
otherwise, and to the extent such documents are amended, such documents are deemed to be
amended pursuant to the Plan and require no further action or approval (other than any requisite
filings required under applicable state, provincial, federal or foreign law). For the avoidance of
doubt, nothing in this Article IV.E prevents, precludes or otherwise impairs the Reorganized
Debtors, or any one of them, from merging, amalgamating or otherwise restructuring their legal
Entity form in accordance with applicable non-bankruptcy law after the Effective Date.

F.     Vesting of Assets in the Reorganized Debtors
        Except as otherwise provided in the Plan, any agreement, instrument or other document
incorporated in the Plan or the Plan Supplement, or pursuant to a Final Order of the Bankruptcy
Court, on the Effective Date, all property in each Estate, all Causes of Action and any property
acquired by any of the Debtors pursuant to the Plan shall vest in each respective Reorganized
Debtor, free and clear of all Liens, Claims, charges or other encumbrances. On and after the
Effective Date, except as otherwise provided in the Plan or the Confirmation Order, each
Reorganized Debtor may operate its business and may use, acquire or dispose of property and
compromise or settle any Claims, Interests, or Causes of Action without supervision or approval
by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
Rules. Without limiting the foregoing, the Reorganized Debtors may pay the charges that they
incur on or after the Effective Date for professional fees, disbursements, expenses, or related
support services without application to the Bankruptcy Court.




                                                35
Case 20-41308       Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                      Plan Pg 41 of 75


G.     Cancellation of Existing Securities and Agreements
       Except as otherwise provided in the Plan or any agreement, instrument or other document
incorporated in the Plan or the Plan Supplement, on the Effective Date:

       1.     the obligations of the Debtors pursuant, relating, or pertaining to and any
              certificate, share, note, bond, purchase right, option, warrant or other instrument
              or document, directly or indirectly, evidencing or creating any indebtedness or
              obligation of or ownership interest in the Debtors giving rise to any Claim or
              Interest (except such certificates, notes or other instruments or documents
              evidencing indebtedness or obligations of, or Interests in, the Debtors that are
              specifically Reinstated pursuant to the Plan) shall be cancelled as to the Debtors
              and the Reorganized Debtors shall not have any continuing obligations
              thereunder;

       2.     the obligations of the Debtors pursuant, relating or pertaining to the First Lien
              Credit Agreement Documents, the Second Lien Notes Indenture Documents, the
              DIP Credit Agreement, or any other agreements, indentures, certificates of
              designation, bylaws or certificate or articles of incorporation or similar documents
              governing the shares, certificates, notes, bonds, purchase rights, options, warrants
              or other instruments or documents evidencing or creating any indebtedness or
              obligation of the Debtors (except such agreements, certificates, notes or other
              instruments evidencing indebtedness or obligations of or Interests in the Debtors
              that are specifically Reinstated pursuant to the Plan) shall be released and
              discharged;

provided, however, in the cases of clauses (1) and (2) hereof, notwithstanding Confirmation or
the occurrence of the Effective Date, any agreement (including the Existing Intercreditor
Agreement) that governs the rights of the First Lien Agents, the Second Lien Indenture Trustee,
the DIP Agent, or any other Holder of a Claim shall continue in effect solely for purposes of:

              a.      enabling Holders of Allowed Claims to receive distributions under the
                      Plan as provided herein and for enforcing any rights hereunder or
                      thereunder against parties other than the Debtors, the Reorganized Debtors
                      or their Representatives;

              b.      determining the Lien and payment priority and other rights between the
                      First Lien Facility Claims and the Second Lien Notes Claims pursuant to
                      the Existing Intercreditor Agreement;

              c.      allowing the First Lien Agents, the Second Lien Indenture Trustee, and the
                      DIP Agent as applicable, in accordance with Article VII of the Plan, to
                      make distributions to the Holders of the First Lien Facility Claims, the
                      Second Lien Notes Claims, and the DIP Claims;

              d.      allowing the First Lien Agents, the Second Lien Indenture Trustee, and the
                      DIP Agent to maintain any right of priority of payment, indemnification,
                      exculpation, contribution, subrogation or any other claim or entitlement it


                                               36
Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 42 of 75


                      may have under the First Lien Credit Agreement Documents, the Second
                      Lien Notes Indenture Documents, the Existing Intercreditor Agreement or
                      the DIP Credit Agreement, as applicable (which shall survive and not be
                      released, except as otherwise expressly provided in the Plan, other than
                      against the Debtors and the Reorganized Debtors);

               e.     allowing the First Lien Agents, the Second Lien Indenture Trustee, and the
                      DIP Agent to enforce any obligations owed to each of them under the Plan
                      or the Confirmation Order;

               f.     permitting the First Lien Agents, the Second Lien Indenture Trustee, and
                      the DIP Agent to appear before the Bankruptcy Court or any other court;

               g.     permitting the First Lien Agents, the Second Lien Indenture Trustee, and
                      the DIP Agent to exercise rights and obligations relating to the interests of
                      the First Lien Lenders, the Second Lien Noteholders, and the DIP Lenders,
                      as applicable, to the extent consistent with the Plan and the Confirmation
                      Order; and

               h.     permitting the First Lien Agents, the Second Lien Indenture Trustee, and
                      the DIP Agent to perform any functions that are necessary to effectuate the
                      foregoing;

provided, further, however, the preceding proviso shall not affect the discharge of Claims
pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan or result in any expense or
liability to the Reorganized Debtors, except to the extent set forth in or provided for under the
Plan; provided, further, for the avoidance of doubt, nothing in this section shall affect a
cancellation of any New Common Equity or Intercompany Interests.

        Except as expressly provided in the Plan and Confirmation Order, on the Effective Date,
each of the First Lien Agents, the Second Lien Indenture Trustee, and the DIP Agent and their
respective agents, successors, and assigns shall be fully discharged of all of their duties and
obligations under the applicable First Lien Credit Agreement Documents, Second Lien Notes
Indenture Documents, and DIP Credit Agreement.

H.     Corporate Action
       On the Effective Date, all actions contemplated by the Plan shall be deemed authorized
and approved by the Bankruptcy Court in all respects, including, as applicable:

       1.      the execution and delivery of the Restructuring Documents and any related
instruments, agreements, guarantees, filings or other related documents;

      2.      the implementation of the Restructuring Transactions and any related instruments,
agreements, guarantees, filings or other related documents; and

        3.     all other actions contemplated by the Plan (whether to occur before, on or after
the Effective Date).


                                               37
 Case 20-41308       Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                       Plan Pg 43 of 75


        On the Effective Date, all matters provided for in the Plan involving the corporate
structure of the other Reorganized Debtors, and any corporate, partnership or limited liability
company action required by the Debtors or the Reorganized Debtors in connection with the Plan,
shall be deemed to have occurred and shall be in effect, without any requirement of further
action by the Holders of Interests, directors, or officers of the Debtors or the Reorganized
Debtors.

        On or (as applicable) before the Effective Date, the appropriate officers of the Debtors or
the Reorganized Debtors shall be authorized and (as applicable) directed to issue, execute and
deliver the agreements, documents, securities, and instruments contemplated by the Plan (or
necessary or desirable to effect the transactions contemplated by the Plan) in the name of and on
behalf of the Reorganized Debtors, including, without limitation, the Restructuring Documents
and any and all other agreements, documents, securities, and instruments relating to the
foregoing, to the extent not previously authorized by the Bankruptcy Court. The authorizations
and approvals contemplated by this Article IV.H shall be effective notwithstanding any
requirements under non-bankruptcy law.

I.     Corporate Governance of Reorganized Debtors
         The corporate governance for the Reorganized Debtors, including charters, certificates of
formation, bylaws, operating agreements, limited liability company agreements, shareholder or
stockholder agreements, registration rights agreements or other organizational or formation
documents, and the terms thereof, as applicable, the corporate form of Reorganized Foresight,
the initial structure, size, and composition of the new board of directors/managers and any other
governance provisions applicable to Reorganized Foresight shall be: (1) determined by the
Required First Lien Lenders, with the reasonable consent of the Required Second Lien
Noteholders, in each case consistent with the terms of Restructuring Support Agreement;
(2) consistent with section 1123(a)(6) of the Bankruptcy Code; and (3) set forth in the Plan
Supplement. The identities of the initial members of the New Boards shall also be set forth in
the Plan Supplement.

J.     Effectuating Documents; Further Transactions
        On and after the Effective Date, the Reorganized Debtors, and the officers and members
of the New Boards thereof, are authorized to and may issue, execute, deliver, file or record such
contracts, Securities, instruments, releases and other agreements or documents and take such
actions as may be necessary or appropriate to effectuate, implement and further evidence the
terms and conditions of the Plan, the Securities issued pursuant to the Plan, including the
Restructuring Documents, and the Restructuring Transaction, in each case in the name of and on
behalf of the Reorganized Debtors, without the need for any approvals, authorization or consents,
except those expressly required pursuant to the Plan.

K.     Exemption from Certain Taxes and Fees
        Pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant to
the Plan (including under any of the Restructuring Documents and related documents) shall not
be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,



                                                38
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                        Plan Pg 44 of 75


mortgage tax, stamp act, transfer tax, sale or use tax, mortgage recording tax or other similar tax
or governmental assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forego the collection of any such tax or governmental
assessment and accept for filing and recordation any of the foregoing instruments or other
documents pursuant to such transfers of property without the payment of any such tax,
recordation fee or governmental assessment. Such exemption under section 1146(a) of the
Bankruptcy Code specifically applies, without limitation, to: (1) the creation and recording of
any mortgage, deed of trust, Lien or other security interest; (2) the making or assignment of any
lease or sublease; (3) any Restructuring Transaction; (4) the issuance, distribution and/or sale of
any Securities of the Debtors or the Reorganized Debtors; and (5) the making or delivery of any
deed or other instrument of transfer under, in furtherance of or in connection with the Plan,
including (a) any merger agreements, (b) agreements of consolidation, restructuring, disposition,
liquidation or dissolution, (c) deeds, (d) bills of sale, or (e) instruments of transfer or assignment
executed in connection with any Restructuring Transaction occurring under the Plan.

L.     Preservation of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, but subject in all respects to
Article VIII of the Plan, unless expressly stated otherwise in the Plan, the Reorganized Debtors
shall retain and may enforce all rights to commence and pursue, as appropriate, any and all
Causes of Action, whether arising before or after the Petition Date, and such rights to commence,
prosecute or settle such Causes of Action shall be preserved notwithstanding the occurrence of
the Effective Date. The Reorganized Debtors may pursue such Causes of Action in accordance
with the best interests of the Reorganized Debtors. No Entity may rely on the absence of a
specific reference in the Plan, the Plan Supplement or the Disclosure Statement to any
Causes of Action against it as any indication that the Debtors or the Reorganized Debtors
will not pursue any and all available Causes of Action against it. The Debtors or the
Reorganized Debtors, as applicable, expressly reserve all rights to prosecute any and all
Causes of Action against any Entity, except as otherwise expressly provided in the Plan.
Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated,
released, compromised or settled in the Plan or a Bankruptcy Court order, the Debtors or
Reorganized Debtors, as applicable, expressly reserve all Causes of Action, for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or
otherwise) or laches, shall apply to such Causes of Action upon, after or as a consequence of the
Confirmation or Consummation of the Plan.

        In accordance with section 1123(b)(3) of the Bankruptcy Code, except as otherwise
provided herein, any Causes of Action that a Debtor may hold against any Entity shall vest in the
Reorganized Debtors. The applicable Reorganized Debtors, through their authorized agents or
representatives, shall retain and have the exclusive right, authority and discretion to determine
and to initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw or litigate
to judgment any such Causes of Action, and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order or approval of the
Bankruptcy Court.




                                                  39
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 45 of 75


M.     Director and Officer Liability Insurance
         The Debtors’ D&O Liability Insurance Policies shall be Reinstated under the Plan to the
fullest extent possible under applicable law. Notwithstanding anything in the Plan to the
contrary, effective as of the Effective Date, the Reorganized Debtors shall be deemed to have
assumed all D&O Liability Insurance Policies with respect to the Debtors’ directors, managers,
officers and employees serving on or prior to the Effective Date pursuant to section 365(a) of the
Bankruptcy Code. Entry of the Confirmation Order will constitute the Bankruptcy Court’s
approval of the Reorganized Debtors’ assumption of each of the D&O Liability Insurance
Policies. Notwithstanding anything to the contrary contained in the Plan, Confirmation of the
Plan shall not discharge, impair or otherwise modify any indemnity obligations assumed by the
foregoing assumption of the D&O Liability Insurance Policies, and each such indemnity
obligation will be deemed and treated as an Executory Contract that has been assumed by the
Reorganized Debtors under the Plan and no Proof of Claim, Administrative Claim or objection to
Cure Claim need be Filed with respect thereto.

         The Debtors or the Reorganized Debtors, as the case may be, shall maintain their D&O
Liability Insurance Policies and their employment practices liability policies providing coverage
for those insureds currently covered by such policies for the remaining term of such policies and
shall maintain runoff policies or tail coverage under policies in effect as of the Effective Date for
a period of six years after the Effective Date, to the fullest extent permitted by such provisions,
in each case insuring such parties in respect of any claims, demands, suits, causes of action, or
proceedings against such insureds in at least the scope and amount as currently maintained by the
Debtors.

N.     Management Incentive Plan

        The New Board of Reorganized Foresight will adopt a management incentive plan
reserving up to 10% of the New Common Equity on a fully diluted basis (the “Management
Incentive Plan”), to be available for issuance pursuant to equity or equity-based incentive
awards to management and other key employees of the Reorganized Debtors, as described in the
Plan Supplement. The initial issuance of incentive awards under the Management Incentive Plan
shall be determined by the Required First Lien Lenders in consultation with (i) a compensation
consultant reasonably acceptable to the Required First Lien Lenders and (ii) the Chief Executive
Officer of the Reorganized Foresight, with subsequent grants to be determined by the New Board
of Reorganized Foresight.

O.     GUC Cash Pool Account
        On the Effective Date, the Debtors (or the Reorganized Debtors, as the case may be) shall
establish and fund or cause to be funded a segregated account with Cash in an amount equal to
the GUC Cash Pool (the “GUC Cash Pool Account”), which (1) shall not be, and shall not be
deemed to be, property of the Debtors or the Reorganized Debtors or their Estates, (2) shall be
held in trust by the GUC Administrator for Pro Rata distributions on account of General
Unsecured Claims as provided herein, and (3) shall not be encumbered by any Liens, Claims, or
Interests in any way.




                                                 40
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                        Plan Pg 46 of 75


P.     GUC Administrator Account
        On the Effective Date, the Debtors (or the Reorganized Debtors, as the case may be) shall
establish and fund or cause to be funded the GUC Administrator Account with Cash in the
aggregate amount of $[●], which shall be held in trust for the payment of GUC Administrator
Costs as provided herein. The Debtors and the Reorganized Debtors shall have no further
obligation or liability for the GUC Administrator’s costs as provided herein upon the funding of
the GUC Administrator Account pursuant to this Article IV.P.

       The GUC Administrator Account (1) shall not be and shall not be deemed property of the
Debtors or the Reorganized Debtors or their Estates, (2) shall be held in trust by the Debtors or
Reorganized Debtors, as applicable, for the benefit of the GUC Administrator and the GUC
Administrator’s professionals and other employees, (3) shall not be encumbered by any Liens,
Claims, or Interests in any way.

Q.     Exemptions from Securities Act Registration Requirements
        1.       The offer, issuance, and distribution of the New Common Equity on account of
(x) the First Lien Facility Claims and Second Lien Notes Claims and (y) each of the DIP Put
Option Premium and the DIP Exit Premium shall be exempt from, among other things, the
registration requirements of section 5 of the Securities Act and any other applicable U.S. state or
other law requiring registration prior to the offering, issuance, distribution, or sale of Securities
in accordance with, and pursuant to, section 1145 of the Bankruptcy Code. Such New Common
Equity will not be “restricted securities” as defined in Rule 144(a)(3) of the Securities Act and
will be freely tradable and transferable by the initial recipients thereof, subject to the provisions
of section 1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in
section 1145(b) of the Bankruptcy Code, and compliance with applicable securities laws,
including Rule 144 of the Securities Act, any rules and regulations of the SEC, if any, and any
transfer restrictions in the New Organizational Documents applicable at the time of any future
transfer of such Securities or instruments.

         2.     The offer, issuance, and distribution of the New Common Equity pursuant to the
Exit Facility Equity Issuances are being made only to Certified Eligible Holders in reliance on
the exemption from registration set forth in section 4(a)(2) of the Securities Act, Regulation D
and/or Regulation S (and/or similar registration exemptions applicable outside of the United
States). Accordingly, such Securities will be considered “restricted securities” subject to resale
restrictions and may be resold, exchanged, assigned, or otherwise transferred only pursuant to an
effective registration statement under, or an applicable exemption from the registration
requirements of, the Securities Act and other applicable law.

       3.      Any Securities offered and issued under the Management Incentive Plan will be
offered and issued pursuant to a registration statement or available exemption from registration
under the Securities Act and other applicable law.

R.     Notice of Effective Date.
        On the Effective Date or as soon as reasonably practicable thereafter, the Debtors shall
File a notice of the occurrence of the Effective Date with the Bankruptcy Court. The notice of


                                                 41
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                        Plan Pg 47 of 75


Effective Date shall (i) include notice of the Administrative Claims Bar Date and (ii) be served
upon (a) the U.S. Trustee; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad Hoc
Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent; (f) counsel
to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’ secured debt
facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) the Creditors’ Committee;
(k) counsel to Murray Energy Corporation; (l) counsel to Foresight Reserves; (m) counsel to
Javelin Global Commodities (UK) Ltd; (n) counsel to Uniper Global Commodities UK Limited;
(o) the Internal Revenue Service; (p) the Securities and Exchange Commission; (q) the United
States Attorney’s Office for the Eastern District of Missouri; (r) the state attorneys general for all
states in which the Debtors conduct business; (s) the Holders of the thirty (30) largest unsecured
claims against the Debtors, on a consolidated basis; (t) all Persons listed on the Debtors’ creditor
matrix; and (u) any party that has requested notice pursuant to Bankruptcy Rule 2002.

                           ARTICLE V.
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption of Executory Contracts and Unexpired Leases

        As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Claims, all Executory Contracts and Unexpired Leases to which any of the
Debtors are a party, including, without limitation, the DIP Backstop Agreement and the Exit
Facility Backstop Agreement, and which have not expired by their own terms on or prior to the
Confirmation Date, shall be deemed assumed except for any Executory Contract or Unexpired
Lease that (1) is identified on the Schedule of Rejected Executory Contracts and Unexpired
Leases; (2) has been previously rejected by a Final Order; (3) is the subject of a motion to reject
an Executory Contract or Unexpired Lease that is pending on the Confirmation Date; or (4) is the
subject of a motion to reject an Executory Contract or Unexpired Lease pursuant to which the
requested effective date of such rejection is after the Effective Date.

        Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the
Bankruptcy Court shall constitute approval of the assumptions provided for in the Plan or the
Schedule of Rejected Executory Contacts and Unexpired Leases, pursuant to sections 365(a) and
1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions of Executory Contracts
and Unexpired Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court
order, but not assigned to a third party before the Effective Date, shall re-vest in and be fully
enforceable by the applicable contracting Reorganized Debtor in accordance with its terms,
except as such terms may have been modified by the provisions of the Plan or any order of the
Bankruptcy Court authorizing and providing for its assumption under applicable federal law.

         To the maximum extent permitted by law, to the extent any provision in any
Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts or prevents, or
purports to restrict or prevent, or is breached or deemed breached by, the assumption of such
Executory Contract or Unexpired Lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-Debtor party thereto to terminate such Executory Contract or Unexpired Lease or
to exercise any other default-related rights with respect thereto.


                                                 42
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 48 of 75


B.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases
         The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on
the Effective Date or as soon as reasonably practicable thereafter. Unless otherwise agreed upon
in writing by the parties to the applicable Executory Contract or Unexpired Lease, all requests
for payment of Cure Claims that differ from the amounts paid or proposed to be paid by the
Debtors or the Reorganized Debtors to a counterparty must be delivered to the Reorganized
Debtors and the Notice and Claims Agent on or before thirty (30) calendar days after the
Effective Date. Any such request that is not timely delivered shall be hereby disallowed and
forever barred, estopped, and enjoined from assertion, and shall not be enforceable against any
Reorganized Debtor, without the need for any objection by the Reorganized Debtors or any other
party in interest or any further notice to or action, order, or approval of the Bankruptcy Court.
Any Cure Claim shall be deemed fully satisfied, released, and discharged upon payment by the
Debtors or the Reorganized Debtors of the Cure Claim; provided, however, nothing herein shall
prevent the Reorganized Debtors from paying any Cure Claim despite the failure of the relevant
counterparty to deliver such request for payment of such Cure Claim. The Reorganized Debtors
also may settle any Cure Claim without any further notice to or action, order, or approval of the
Bankruptcy Court. In addition, any objection to the assumption of an Executory Contract or
Unexpired Lease under the Plan must be Filed on or before the deadline to object to
Confirmation. Any such objection will be scheduled to be heard by the Bankruptcy Court at the
Confirmation Hearing or at the Debtors’ or Reorganized Debtors’, as applicable, first scheduled
omnibus hearing for which such objection is timely Filed. Any counterparty to an Executory
Contract or Unexpired Lease that fails to timely object to the proposed assumption of any
Executory Contract or Unexpired Lease will be deemed to have consented to such assumption.

        If there is any dispute regarding any Cure Claim, the ability of the Reorganized Debtors
or any assignee to provide “adequate assurance of future performance” within the meaning of
section 365 of the Bankruptcy Code, or any other matter pertaining to assumption, then payment
of any Cure Claim shall occur as soon as reasonably practicable after entry of a Final Order
resolving such dispute, approving such assumption (and, if applicable, assignment), or as may be
agreed upon by the Debtors or the Reorganized Debtors, as applicable, and the counterparty to
the Executory Contract or Unexpired Lease. The Debtors and Reorganized Debtors, as
applicable, reserve the right at any time to move to reject any Executory Contract or Unexpired
Lease based upon the existence or outcome of any such dispute.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise and full payment of any applicable Cure Claim pursuant to this Article V.B shall result
in the full release and satisfaction of any Cure Claims, Claims, or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any assumed Executory
Contract or Unexpired Lease at any time prior to the effective date of assumption.

C.     Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired
       Leases
       Notwithstanding any non-bankruptcy law to the contrary, the Debtors expressly reserve
and do not waive any right to receive, or any continuing obligation of a counterparty to provide,


                                                43
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 49 of 75


warranties or continued maintenance obligations on goods previously purchased, or services
previously received, by the contracting Debtors from counterparties to rejected or repudiated
Executory Contracts or Unexpired Leases.

D.     Indemnification Obligations
        Except to the extent inconsistent with the Plan, the obligation of each Debtor to
indemnify any individual who is serving or served as one of such Debtor’s directors, officers or
employees on or after the Petition Date will be deemed and treated as Executory Contracts that
are assumed by each Reorganized Debtor pursuant to the Plan as of the Effective Date on the
terms provided in the applicable certificates of incorporation, bylaws or similar constituent
documents, by statutory law or by written agreement, policies or procedures of or with such
Debtor; provided, the Reorganized Debtors shall not indemnify officers, directors, equityholders,
agents, or employees, as applicable, of the Debtors for any claims or Causes of Action arising
out of or relating to any act or omission that is a criminal act or constitutes intentional fraud,
gross negligence, or willful misconduct. Accordingly, such indemnification obligations will
survive and be unaffected by entry of the Confirmation Order, irrespective of whether such
indemnification is owed for an act or event occurring before or after the Petition Date. None of
the Reorganized Debtors shall amend or restate any New Organizational Documents before or
after the Effective Date to terminate or adversely affect any such indemnification obligations.

E.     Insurance Policies

        All insurance policies pursuant to which any Debtor has any obligations in effect as of
the date of the Confirmation Order shall be deemed and treated as Executory Contracts pursuant
to the Plan and shall be assumed by the respective Debtors and Reorganized Debtors and shall
continue in full force and effect thereafter in accordance with their respective terms. All other
insurance policies shall vest in the Reorganized Debtors.

F.     Modifications, Amendments, Supplements, Restatements or Other Agreements
        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed shall include all modifications, amendments, supplements, restatements or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and
Executory Contracts and Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal and any other interests,
unless any of the foregoing agreements has been previously rejected or repudiated or is rejected
or repudiated under the Plan.

        Unless expressly agreed upon in writing, any modifications, amendments, supplements
and restatements to prepetition Executory Contracts and Unexpired Leases that have been
executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the prepetition
nature of the Executory Contract or Unexpired Lease or the validity, priority or amount of any
Claims that may arise in connection therewith.




                                                44
 Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 50 of 75


G.     Reservation of Rights
        Nothing contained in the Plan shall constitute a representation by the Debtors that any
contract or lease is in fact an Executory Contract or Unexpired Lease or that any
Reorganized Debtor has any liability thereunder. If there is a dispute regarding whether a
contract or lease is or was executory or unexpired at the time of assumption, the Debtors or, after
the Effective Date, the Reorganized Debtors shall have thirty (30) calendar days following entry
of a Final Order resolving such dispute to alter their treatment of such contract or lease.

H.     Nonoccurrence of Effective Date
         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or rejecting
Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

I.     Contracts and Leases Entered into After the Petition Date
        Contracts and leases entered into after the Petition Date by any Debtor, including any
Executory Contracts and Unexpired Leases assumed by such Debtor, will be performed by the
applicable Debtor or Reorganized Debtor liable thereunder in the ordinary course of its business.
Accordingly, such contracts and leases (including any assumed Executory Contracts and
Unexpired Leases) that have not been rejected as of the date of Confirmation will survive and
remain unaffected by entry of the Confirmation Order.

                                         ARTICLE VI.
                                      DISPUTED CLAIMS

A.     Retention of Claims, Rights, Causes of Action, and Defenses
        Except as expressly provided in the Plan, after the Effective Date, the Reorganized
Debtors shall have and retain any and all rights and defenses the Debtors had with respect to any
Claim or Interest immediately prior to the Effective Date, including the Causes of Action
retained pursuant to Article IV.L, except with respect to any Claim or Interest deemed Allowed
under the Plan or pursuant to a Final Order of the Bankruptcy Court.

        Nothing contained in this Article VI.A shall constitute or be deemed a waiver of any
claim, right, defense, or Cause of Action that the Debtors or the Reorganized Debtors may have
against any Entity in connection with or arising out of any Claim, including, without limitation,
any rights under section 157(b) of title 28 of the United States Code.

B.     GUC Administrator

         The Debtors shall, with the reasonable consent of the Required First Lien Lenders, select
and appoint, as of the Effective Date, a GUC Administrator (which administrator may be one or
more of the Reorganized Debtors) with duties limited to (a) administering, disputing, objecting
to, compromising, or otherwise resolving General Unsecured Claims, including, without
limitation, (i) filing, withdrawing, or litigating to judgment objections to General Unsecured
Claims, (ii) settling or compromising any General Unsecured Claims without any further notice


                                                45
Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                       Plan Pg 51 of 75


to or action, order, or approval by the Bankruptcy Court, and (iii) directing the Notice and
Claims Agent to adjust the claims register to reflect any such Claim resolutions without any
further notice to or action, order, or approval by the Bankruptcy Court, (b) directing the
Disbursing Agent to make distributions from the GUC Cash Pool Account to the Holders of
Allowed General Unsecured Claims as provided herein, and (c) appearing before and being
heard by the Bankruptcy Court and other courts of competent jurisdiction in connection with the
foregoing duties. The GUC Administrator may employ, without further order of the Bankruptcy
Court, professionals to assist in carrying out the duties as limited above, including any
professionals retained in these Chapter 11 Cases, and the GUC Administrator Costs, including
reasonable professional fees, shall be paid by the Debtors or Reorganized Debtors from the GUC
Administrator Account in the ordinary course without further order of the Bankruptcy Court,
provided that the Debtors and Reorganized Debtors shall not be required to reimburse such costs
in excess of $[●] in the aggregate.

         Immediately upon the resolution of all General Unsecured Claims and the making of the
final distribution to Holders of Allowed General Unsecured Claims, the GUC Administrator
shall be released and discharged of and from further authority, duties, responsibilities and
obligations relating to and arising from and in connection with the Chapter 11 Cases.

C.     Claims Administration Responsibility
        After the Effective Date, the Reorganized Debtors, other than as to General Unsecured
Claims, shall retain responsibility for (1) administering, disputing, objecting to, compromising,
or otherwise resolving all Claims against the Debtors, including, without limitation, (a) filing,
withdrawing, or litigating to judgment objections to Claims, (b) settling or compromising any
Disputed Claim without any further notice to or action, order, or approval by the Bankruptcy
Court, and (c) administering and adjusting the claims register to reflect any such settlements or
compromises without any further notice to or action, order, or approval by the Bankruptcy Court,
and (2) directing the Disbursing Agent to make distributions (if any) on account of all Claims
and Interests.

        With respect to General Unsecured Claims, the GUC Administrator shall exercise all of
the aforementioned responsibilities set forth in this Article VI.C.

D.     Cooperation and Access
        The Reorganized Debtors shall cooperate in good faith with the GUC Administrator,
including by (1) affording the GUC Administrator access to its properties, books, and records in
connection with the GUC Administrator’s satisfaction of its duties and responsibilities under the
Plan and (2) using commercially reasonable efforts to make available to the GUC Administrator
employees of the Reorganized Debtors whose assistance, expertise, testimony, notes,
recollections, or presence are reasonably necessary in connection with the GUC Administrator’s
satisfaction of its duties and responsibilities under the Plan; provided, the Debtors’ reasonable
and documented out-of-pocket expenses from complying with this Article VI.D shall be
reimbursable from the GUC Administrator Account.




                                               46
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 52 of 75


E.     Objections to Claims
        Unless otherwise extended by the Bankruptcy Court, any objections to Claims shall be
served and Filed on or before the Claims Objection Deadline. Notwithstanding any authority to
the contrary, an objection to a Claim shall be deemed properly served on the Holder of the Claim
if the Debtors, the Reorganized Debtors, the GUC Administrator or any other party in interest, as
applicable, effect service in any of the following manners: (1) in accordance with Federal Rule
of Civil Procedure 4, as modified and made applicable by Bankruptcy Rule 7004, (2) to the
extent counsel for a Holder of a Claim or Interest is unknown, by first class mail, postage
prepaid, on the signatory on the Proof of Claim or other representative identified on the Proof of
Claim or any attachment thereto (or at the last known addresses of such Holders of Claims if no
Proof of Claim is Filed or if the Debtors have been notified in writing of a change of address), or
(3) by first class mail, postage prepaid, on any counsel that has appeared on behalf of the Holder
of the Claim in the Chapter 11 Cases and has not withdrawn such appearance.

F.     Disallowance of Claims
        Nothing herein shall in any way alter, impair or abridge the legal effect of the Bar Date
Order, or the rights of the Debtors, the Reorganized Debtors, the Creditors’ Committee before
the Effective Date, the GUC Administrator after the Effective Date, or other parties-in-interest to
object to Claims on the grounds that they are time barred or otherwise subject to disallowance or
modification.

        All Claims of any Entity from which property is sought by the Debtors under section 542,
543, 550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized Debtors (or the
GUC Administrator, as the case may be) allege is a transferee of a transfer that is avoidable
under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be
disallowed if (1) the Entity, on the one hand, and the Debtors or the Reorganized Debtors, on the
other hand, agree or the Bankruptcy Court has determined by Final Order that such Entity or
transferee is liable to turn over any property or monies under any of the aforementioned sections
of the Bankruptcy Code and (2) such Entity or transferee has failed to turn over such property by
the date set forth in such agreement or Final Order.

G.     Estimation of Claims
         Before the Effective Date, the Debtors or the Reorganized Debtors, as applicable, may
(but are not required to) at any time request that the Bankruptcy Court estimate a Disputed Claim
pursuant to section 502(c) of the Bankruptcy Code for any purpose permitted thereunder,
regardless of whether any party previously has objected to such Claim or Interest, and the
Bankruptcy Court shall retain jurisdiction to estimate any Disputed Claim, including during the
litigation of any objection to any Disputed Claim or during the pendency of any appeal relating
to such objection. In the event that the Bankruptcy Court has entered a Final Order estimating
any contingent or unliquidated Claim for the express purpose of determining what amount of
such Claim shall be allowed for purposes of distributions pursuant to section 502(c), that
estimated amount shall, unless otherwise ordered by the Bankruptcy Court or agreed between the
relevant parties, constitute a maximum limitation on the Allowed amount of such Claim for all
purposes under the Plan (including for purposes of distributions), and the Reorganized Debtors


                                                47
 Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 53 of 75


or the GUC Administrator may, to the extent applicable, elect to pursue any supplemental
proceedings to object to any ultimate distribution on such Claim.

       All of the aforementioned objection, estimation, and resolution procedures are cumulative
and not exclusive of one another. Disputed Claims may be estimated and subsequently
compromised, settled, withdrawn or resolved by any mechanism approved by the Bankruptcy
Court.

H.     No Interest on Claims

        Unless otherwise specifically provided for in this Plan or as otherwise required by
section 506(b) of the Bankruptcy Code, postpetition interest shall not accrue or be paid on
Claims or Interests, and no Holder of a Claim or Interest shall be entitled to interest accruing on
or after the Petition Date on any Claim or Interest. Additionally, and without limiting the
foregoing, unless otherwise specifically provided for in this Plan or as otherwise required by
section 506(b) of the Bankruptcy Code, interest shall not accrue or be paid on any Disputed
Claim in respect of the period from the Effective Date to the date a final distribution is made,
when and if such Disputed Claim becomes an Allowed Claim.

I.     Amendments to Claims
        On or after the Bar Date, except as otherwise provided herein, a Claim may not be filed
or amended without the authorization of the Bankruptcy Court or the Reorganized Debtors, and,
to the extent such authorization is not received, any such new or amended Claim filed shall be
deemed disallowed in full without any further notice to or action, order, or approval of the
Bankruptcy Court.

                                   ARTICLE VII.
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Disbursing Agent
       The Disbursing Agent shall make all distributions required under the Plan.

B.     Currency
        Except as otherwise provided in the Plan or Bankruptcy Court order, as of the Effective
Date, any Claim asserted in currency other than U.S. dollars shall be automatically deemed
converted to the equivalent U.S. dollar value using the exchange rate as of Effective Date
at 4:00 p.m. prevailing Eastern Time, mid-range spot rate of exchange for the applicable
currency as published in the next The Wall Street Journal, National Edition following the
Effective Date.

C.     No Distributions Pending Allowance
       No payments or distributions shall be made with respect to all or any portion of a
Disputed Claim unless and until all objections to such Disputed Claim have been settled or
withdrawn or have been determined by a Final Order of the Bankruptcy Court, and the Disputed


                                                 48
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 54 of 75


Claim has become an Allowed Claim. All objections to Claims must be filed on or before the
Claims Objection Deadline.

D.     Distribution Record Date

        Notwithstanding anything in this Plan to the contrary, except with respect to publicly
traded securities and DIP Claims, the claims register shall be closed on the Distribution Record
Date, and the Disbursing Agent shall be authorized and entitled to recognize only those record
Holders listed on the claims register as of the close of business on the Distribution Record Date;
provided, however, if a Claim or Interest is transferred less than twenty (20) calendar days before
the Distribution Record Date, the Disbursing Agent shall make distributions to the transferee to
the extent practicable and in any event only if the relevant transfer form contains an
unconditional and explicit certification and waiver of any objection to the transfer by the
transferor. For the avoidance of doubt, the Distribution Record Date shall not apply to publicly
traded securities, which shall receive distributions in accordance with the applicable procedures
of The Depository Trust Company.

E.     Distributions on Account of Claims Allowed as of the Effective Date

       1.      Claims that Are Not General Unsecured Claims

        Except as otherwise provided in the Plan, a Final Order, or as otherwise agreed to by the
relevant parties, distributions with respect to Claims that are not General Unsecured Claims shall
occur on the Initial Distribution Date (or as soon as reasonably practicable thereafter); provided,
however, for the avoidance of doubt, Allowed Priority Tax Claims shall be paid in full in Cash
on the Initial Distribution Date or in installment payments over a period not more than five years
after the Petition Date pursuant to section 1129(a)(9)(c) of the Bankruptcy Code.

       2.      General Unsecured Claims

        On the Effective Date, the GUC Administrator shall withhold and retain from the GUC
Cash Pool Account a segregated reserve with (a) an amount reasonably determined by the GUC
Administrator to be sufficient to pay Holders of Disputed General Unsecured Claims the amount
such Holders would be entitled to receive under the Plan if such Claims were to become Allowed
Claims, (b) such lesser amount as estimated or otherwise ordered by the Bankruptcy Court, or
(c) such lesser amount as agreed to between the GUC Administrator and the Holders thereof
(such account, the “Disputed GUC Reserve”).

         Except as otherwise provided in the Plan, a Final Order, or as otherwise agreed to by the
relevant parties, initial distributions on account of General Unsecured Claims that are Allowed as
of the Effective Date shall be made on the first GUC Distribution Date; provided, however, such
initial distributions shall not include any portion of the Disputed GUC Reserve; provided,
further, the Disbursing Agent shall make subsequent Pro Rata distribution(s) to Holders of
Allowed General Unsecured Claims to the extent the GUC Administrator determines that any
portion of the funds originally allocated to the Disputed GUC Reserve subsequently becomes
available for such distributions (as a result of the GUC Administrator’s resolution of Disputed
General Unsecured Claims or otherwise); provided, further, Disputed General Unsecured Claims



                                                49
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 55 of 75


that become Allowed, in whole or in part, shall be satisfied exclusively out of the Disputed GUC
Reserve.

         In the event that the Cash remaining in the GUC Cash Pool Account becomes insufficient
to provide Holders of recently Allowed General Unsecured Claims with the same Pro Rata
distribution received by previously Allowed General Unsecured Claims, such recently Allowed
General Unsecured Claims shall (i) only be entitled to their pro rata share of whatever Cash
remains in the GUC Cash Pool Account and Disputed GUC Reserve and (ii) have no recourse in
respect of such Claims to the Debtors or the Reorganized Debtors, as applicable.

               a.      Tax Treatment of Disputed GUC Reserve.

        All parties to the Plan shall (i) treat the Disputed GUC Reserve as a “disputed ownership
fund” governed by Treas. Reg. § 1.468B-9 for U.S. federal income tax purposes, and (ii) to the
extent permitted by applicable Law, report consistently with the foregoing for all federal, state,
and local income tax purposes. All taxes imposed on assets or income of such Disputed GUC
Reserve will be payable from the assets of the Disputed GUC Reserve.

               b.      Request for Expedited Determination of Taxes.

         The GUC Administrator shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns of the Disputed GUC Reserve
filed or to be filed for any and all taxable periods of such reserve.

F.     Distributions on Account of Claims Allowed After the Effective Date

         Payments and distributions to each respective Holder of a Claim on account of a Disputed
Claim, to the extent that it becomes an Allowed Claim after the Effective Date, shall be made in
accordance with provisions of this Plan that govern distributions to such Holder of a Claim. On
the first Periodic Distribution Date or GUC Distribution Date, as applicable, that is at least thirty
(30) calendar days following the date when a Disputed Claim becomes an Allowed Claim, the
Disbursing Agent shall distribute to the Holder of such Allowed Claim the distribution that such
Holder is entitled under the Plan as of the Effective Date, without any interest to be paid on
account of such Claim or Interest unless required under applicable bankruptcy law; provided,
however, for the avoidance of doubt, Disputed Claims that are Allowed Priority Tax Claims after
the Effective Date shall be paid in full in Cash on the Periodic Distribution Date that is at least
thirty (30) calendar days after the Disputed Claim becomes an Allowed Claim or over a five-year
period as provided in section 1129(a)(9)(C) of the Bankruptcy Code with annual interest
provided by applicable non-bankruptcy law; provided, further, the Disbursing Agent shall make
subsequent Pro Rata distribution(s) to Holders of Allowed General Unsecured Claims to the
extent the GUC Administrator determines that any portion of the funds originally allocated to the
Disputed GUC Reserve subsequently becomes available for such distributions (as a result of the
GUC Administrator’s resolution of Disputed General Unsecured Claims or otherwise).

G.     Addresses for Distributions
       Distributions to Holders of Allowed Claims shall be made by the Disbursing Agent (i) at
the addresses set forth on the Proofs of Claim Filed by such Holders of Claims (or at the last


                                                 50
 Case 20-41308       Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 56 of 75


known addresses of such Holders of Claims if no Proof of Claim is Filed or if the Debtors or the
Reorganized Debtors or the GUC Administrator, as applicable, have been notified in writing of a
change of address), (ii) at the addresses set forth in any written notices of address changes
delivered to the Disbursing Agent after the date of any related Proof of Claim, or (iii) at the
addresses reflected in the Schedules if no Proof of Claim has been Filed and the Disbursing
Agent has not received a written notice of a change of address. The Debtors, the Reorganized
Debtors, the GUC Administrator, and the Disbursing Agent, as applicable, shall not incur any
liability whatsoever on account of any distributions under the Plan.

H.     Undeliverable Distributions
         If any distribution to a Holder of a Claim is returned as undeliverable, no further
distributions to such Holder of such Claim shall be made unless and until the Disbursing Agent is
notified of the then-current address of such Holder of the Claim, at which time all missed
distributions shall be made to such Holder of the Claim without interest, dividends, or accruals of
any kind on the next Periodic Distribution Date or GUC Distribution Date, as applicable.
Notwithstanding the foregoing, following a period of one hundred eighty (180) calendar days
after the Disbursing Agent’s receipt of such returned undeliverable distribution, if the Disbursing
Agent has not been notified of the then-current address of such Holder of a Claim, amounts in
respect of such undeliverable distribution shall be returned to, revert to and vest in the
Reorganized Debtors (or, with respect to the General Unsecured Claims, to the GUC Cash Pool
Account) free of any restrictions thereon. Upon such vesting, the Claim of any Holder or
successor to such Holder with respect to such returned undeliverable distribution shall be
discharged, and the Holder of such Claim shall be forever barred, estopped and enjoined from
asserting such Claim against the Reorganized Debtors or GUC Administrator, as applicable, or
their property.

I.     Reversion
        Any distribution under the Plan that is an Unclaimed Distribution for a period of one
hundred eighty (180) calendar days after such distribution shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code and such Unclaimed Distribution shall revert to
and vest in the Reorganized Debtors (or, with respect to General Unsecured Claims, to the GUC
Cash Pool Account) free of any restrictions thereon. Upon vesting, the Claim of any Holder or
successor to such Holder with respect to such property shall be cancelled, discharged and forever
barred, notwithstanding federal or state escheat, abandoned, or unclaimed property laws to the
contrary.

J.     De Minimis Distributions
         Notwithstanding any other provision of the Plan to the contrary, the Reorganized
Debtors, the GUC Administrator, and the Disbursing Agent shall not be required to make a
distribution on account of an Allowed Claim if: (i) the aggregate amount of all distributions
authorized to be made on the Periodic Distribution Date or GUC Distribution Date in question is
or has a value less than $10,000, provided that the Reorganized Debtors, the GUC Administrator,
or the Disbursing Agent, as applicable, shall make, or cause to be made, a distribution on a
Periodic Distribution Date or a GUC Distribution Date, as applicable, of less than $10,000 if the


                                                51
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                       Plan Pg 57 of 75


Reorganized Debtors, the GUC Administrator, or the Disbursing Agent, as applicable, expect
that such Periodic Distribution Date or GUC Distribution Date, as applicable, shall be the final
Periodic Distribution Date or GUC Distribution Date, as applicable; or (ii) the amount to be
distributed to the specific Holder of the Allowed Claim on the particular Periodic Distribution
Date or GUC Distribution Date, as applicable, does not both (x) constitute a final distribution to
such Holder and (y) have a value of at least $50.00.

K.     Fractional Distributions

         Notwithstanding any other provision of the Plan to the contrary, the Reorganized
Debtors, the GUC Administrator, and the Disbursing Agent shall not be required to make partial
distributions or distributions of fractional New Common Equity or distributions or payments of
fractions of dollars. Whenever any payment or distribution of a fractional New Common Equity
under the Plan would otherwise be called for, such fraction shall be deemed zero. Whenever any
payment of Cash of a fraction of a dollar pursuant to the Plan would otherwise be required, the
actual payment shall reflect a rounding of such fraction to the nearest whole dollar (up or down),
with half dollars or less being rounded down.

L.     Accrual of Dividends and Other Rights
        For purposes of determining the accrual of dividends or other rights after the Effective
Date, New Common Equity shall be deemed distributed as of the Effective Date regardless of the
date on which they are actually issued, dated, authenticated, or distributed; provided, however,
the Reorganized Debtors shall not pay any such dividends or distribute such other rights, if any,
until after distributions of New Common Equity actually take place.

M.     Compliance Matters
         In connection with the Plan and all instruments issued in connection therewith and
distributions thereunder, to the extent applicable, the Debtors, the Reorganized Debtors, the GUC
Administrator, and the Disbursing Agent shall comply with all tax withholding and reporting
requirements imposed on them by any Governmental Unit, and all distributions pursuant to the
Plan shall be subject to such withholding and reporting requirements. Notwithstanding any
provision in the Plan to the contrary, the Reorganized Debtors, the GUC Administrator, and the
Disbursing Agent shall be authorized to take all actions necessary or appropriate to comply with
such withholding and reporting requirements, including liquidating a portion of the distribution
to be made under the Plan to generate sufficient funds to pay applicable withholding taxes,
withholding distributions pending receipt of information necessary to facilitate such
distributions, or establishing any other mechanisms they believe are reasonable and appropriate.
The Reorganized Debtors and GUC Administrator reserve the right to allocate all distributions
made under the Plan in compliance with all applicable wage garnishments, alimony, child
support, and other spousal awards, Liens, and encumbrances.

       Any party entitled to receive cash or any property as an issuance or distribution under this
Plan shall, upon request, deliver to the Disbursing Agent or such other entity designated by the
Reorganized Debtors (which entity shall subsequently deliver to the Disbursing Agent all tax
forms received) an IRS Form W-9 or (if the payee is a foreign Entity) the appropriate IRS Form



                                                52
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 58 of 75


W-8 and any other forms or documents reasonably requested by any Reorganized Debtor to
reduce or eliminate any withholding required by any federal, state, or local Taxing Authority. If
such request is made by the Reorganized Debtors, the Disbursing Agent, or such other entity
designated by the Reorganized Debtors or Disbursing Agent and the Holder, fails to comply
before the date that is one hundred and eighty (180) calendar days after the request is made, the
amount of such distribution shall irrevocably revert to the applicable Reorganized Debtor and
any Claim in respect of such distribution shall be discharged and forever barred from assertion
against such Reorganized Debtor or their respective properties.

N.     Claims Paid or Payable by Third Parties
         The Claims and Solicitation Agent shall reduce in full a Claim to the extent that the
Holder of such Claim receives payment in full on account of such Claim from a party that is not
the Debtors or the Reorganized Debtors. To the extent a Holder of a Claim receives a
distribution on account of such Claim and receives payment from a party that is not the Debtors
or the Reorganized Debtors on account of such Claim, such Holder shall, within two weeks of
receipt thereof, repay or return the distribution to the Reorganized Debtors, to the extent the
Holder’s total recovery on account of such Claim from the third party and under the Plan exceeds
the amount of such Claim as of the date of any such distribution under the Plan.

O.     Applicability of Insurance Contracts
        Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims
shall be in accordance with the provisions of any applicable Insurance Contracts. Nothing
contained in the Plan shall constitute or be deemed a waiver of any Cause of Action that the
Debtors or any Entity may hold against any other Entity, including insurers under any of the
Insurance Contracts, nor shall anything contained herein constitute or be deemed a waiver by
such insurers of any defenses, including coverage defenses, held by such insurers.

P.     Setoffs
        Except as otherwise expressly provided for in the Plan, the Reorganized Debtors pursuant
to the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-
bankruptcy law, or as may be agreed to by the Holder of a Claim, may set off against any
Allowed Claim and the distributions to be made pursuant to the Plan on account of such Allowed
Claim (before any distribution is made on account of such Allowed Claim), any Claims, rights,
and Causes of Action of any nature that the Debtors or the Reorganized Debtors, as applicable,
may hold against the Holder of such Allowed Claim, to the extent such Claims, rights, or Causes
of Action against such Holder have not been otherwise compromised or settled on or prior to the
Effective Date (whether pursuant to the Plan or otherwise); provided, however, neither the
failure to effect such a setoff nor the allowance of any Claim pursuant to the Plan shall constitute
a waiver or release by the Reorganized Debtors of any such Claims, rights, and Causes of Action
that the Reorganized Debtors may possess against such Holder. In no event shall any Holder of
Claims be entitled to set off any Claim against any Claim, right, or Cause of Action of the
Debtors or the Reorganized Debtors, as applicable, unless such Holder has Filed a motion
requesting the authority to perform such setoff on or before the Confirmation Date, and




                                                53
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 59 of 75


notwithstanding any indication in any Proof of Claim or otherwise that such Holder asserts, has,
or intends to preserve any right of setoff pursuant to section 553 or otherwise.

Q.     Allocation of Plan Distributions Between Principal and Interest

        To the extent that any Allowed Claim entitled to a distribution under this Plan is
composed of indebtedness and accrued but unpaid interest thereon, such distribution shall, to the
extent permitted by applicable law, be allocated for federal income tax purposes to the principal
amount of the Claim first and then, to the extent the consideration exceeds the principal amount
of the Claim, to the portion of such Claim representing accrued but unpaid interest.

                                 ARTICLE VIII.
                 RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.     Discharge of Claims and Termination of Interests

         Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan or in any contract, instrument or other agreement or document created
pursuant to the Plan, including the Plan Supplement documents, the distributions, rights and
treatment that are provided in the Plan shall be in complete satisfaction, discharge and release,
effective as of the Effective Date, of Claims and Causes of Action of any nature whatsoever,
including any interest accrued on Claims from and after the Petition Date, whether known or
unknown, against liabilities of, liens on, obligations of, rights against, and interests in, the
Debtors or any of their assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and Interests, including
demands, liabilities and Causes of Action that arose before the Effective Date, any contingent or
non-contingent liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in section 502(g), 502(h) or 502(i) of the
Bankruptcy Code, whether or not the Holder of such a Claim has accepted the Plan. Any default
or “event of default” by the Debtors or Affiliates with respect to any Claim or Interest that
existed immediately before or on account of the Filing of the Chapter 11 Cases shall be deemed
cured (and no longer continuing) as of the Effective Date. The Confirmation Order shall be a
judicial determination of the discharge of all Claims subject to the Effective Date occurring.

B.     Release of Liens
         Except as otherwise specifically provided in the Plan, the Confirmation Order or the Exit
Facility Documents (including in connection with any express written amendment of any
mortgage, deed of trust, Lien, pledge, or other security interest under the Exit Facility
Documents), on the Effective Date and concurrently with the applicable distributions made
pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of the portion of the
Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of trust, Liens,
pledges or other security interests against any property of the Estates shall be fully released,
settled, compromised, and discharged, and all of the right, title, and interest of any Holder of
such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
Reorganized Debtors and their successors and assigns, in each case, without any further approval
or order of the Bankruptcy Court and without any action or Filing being required to be made by



                                                 54
Case 20-41308        Doc 269-1       Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                         Plan Pg 60 of 75


the Debtors. In addition, on or after the Effective Date, at the expense the Reorganized Debtors,
the DIP Agent, the First Lien Agents, and the Second Lien Indenture Trustee shall execute and
deliver all documents reasonably requested by the Debtors, the Reorganized Debtors or the Exit
Facility Agent to evidence the release of such mortgages, deeds of trust, Liens, pledges and other
security interests (including as required under the laws of other jurisdictions for non-U.S.
security interests) and shall authorize the Reorganized Debtors to file UCC-3 termination
statements (to the extent applicable) with respect thereto.

C.     Releases by the Debtors
         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration,
including the services of the Released Parties to facilitate the expeditious reorganization of the
Debtors and the implementation of the restructuring contemplated by the Plan, effective as of the
Effective Date and to the fullest extent permitted by applicable law, the Debtors, the Reorganized
Debtors, their Estates, and any Person seeking to exercise the rights of the Estates, including any
successor to the Debtors and any estate representative appointed or selected pursuant to section
1123(b)(3) of the Bankruptcy Code, shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released, waived, discharged, and acquitted the
Released Parties and their respective property from any and all claims, obligations, rights, suits,
damages, Causes of Action, remedies, and liabilities whatsoever, including any derivative
claims, asserted or assertable on behalf of the Debtors, whether known or unknown, foreseen or
unforeseen, liquidated or unliquidated, contingent or fixed, matured or unmatured, existing or
hereafter arising, in law, at equity or otherwise, whether for tort, contract, violations of federal or
state securities laws or otherwise, including those that any of the Debtors, the Reorganized
Debtors, the Estates, or their Affiliates would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the Holder of any claim against, or
interest in, any Debtor or other Entity, based on or relating to, or in any manner arising from or
in connection with, in whole or in part, the Debtors, their Affiliates, the Estates, the conduct of
the Debtors’ businesses, the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the Chapter 11 Cases and any related adversary proceedings, the Reorganized
Debtors, the Reorganized Debtors’ businesses, the purchase, sale, or rescission of the purchase or
sale of any security of the Debtors or the Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business
or contractual arrangements between any of the Debtors and any Released Party, the
restructuring of claims and Interests prior to or in the Chapter 11 Cases, the First Lien Credit
Agreement Documents, the Second Lien Notes Indenture Documents, the negotiation,
formulation, preparation, dissemination, or filing of the Restructuring Support Agreement, any of
the Restructuring Documents, or any related agreements, term sheets, instruments, or other
documents contemplated by the foregoing or appropriate to effectuate the foregoing, the pursuit
of Confirmation, the pursuit of the occurrence of the Effective Date of the Plan, and any other act
or omission, transaction, agreement, event, or other occurrence related or relating to the
foregoing and taking place on or before the Effective Date of the Plan, except for any claim
related to an act or omission that is determined in a Final Order by a court of competent
jurisdiction to have constituted fraud, gross negligence, or willful misconduct (all such claims
and liabilities as described herein, collectively, the “Released Claims”); provided, nothing in the
foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers and directors
waiving any Claims arising under employment or severance agreements (after giving effect to


                                                  55
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 61 of 75


any modifications contemplated by the Plan) or indemnification Claims against the Debtors,
Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or any rights as
beneficiaries of any insurance policies.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth in this
Article VIII.C do not release any post-Effective Date obligations of any party or Entity:
(1) arising under the Plan or any document, instrument, or agreement (including those set forth in
the Plan Supplement) executed to implement the Plan, including the Renegotiated
Contracts/Leases; or (2) expressly set forth in and preserved by the Plan, the Plan Supplement, or
related documents.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of
the related provisions and definitions contained herein, and further, shall constitute the
Bankruptcy Court’s finding that the Debtor Release is: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith settlement and
compromise of the claims released by the Debtor Release; (3) in the best interests of the Debtors,
the Estates, and all Holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given
and made after reasonable investigation by the Debtors and after notice and opportunity for
hearing; and (6) a bar to any of the Debtors, the Reorganized Debtors, or the Estates asserting
any claim or Cause of Action released by the Debtor Release against any of the Released Parties.

D.     Releases by Holders of Claims and Interests
        Except as otherwise specifically provided in the Plan, for good and valuable
consideration, including the services of the Released Parties to facilitate the expeditious
reorganization of the Debtors and the implementation of the restructuring contemplated by the
Plan, effective as of the Effective Date, each of the Releasing Parties (regardless of whether a
Releasing Party is a Released Party) shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever released, waived, discharged, and acquitted the
Released Parties and their respective property from any and all Released Claims; provided,
nothing in the foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers and
directors waiving any Claims arising under employment or severance agreements (after giving
effect to any modifications contemplated by the Plan) or indemnification Claims against the
Debtors, Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or any
rights as beneficiaries of any insurance policies.

        Notwithstanding anything to the contrary in the foregoing, the releases set forth in this
Article VIII.D do not release any post-Effective Date obligations of any party or Entity arising
under the Plan or any document, instrument or agreement (including those set forth in the Plan
Supplement) executed to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the releases contained in this Article VIII, which include,
by reference, each of the related provisions and definitions contained herein, and, further, shall
constitute the Bankruptcy Court’s finding that the releases contained in this Article VIII are:
(1) consensual; (2) essential to the confirmation of the Plan; (3) given in exchange for the good


                                                56
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                       Plan Pg 62 of 75


and valuable consideration provided by the Released Parties; (4) a good faith settlement and
compromise of the released claims; (5) in the best interests of the Debtors and their Estates;
(6) fair, equitable, and reasonable; (7) given and made after due notice and opportunity for
hearing; and (8) a bar to any of the Releasing Parties asserting any claim or Cause of Action
released pursuant to the releases contained in this Article VIII against any of the Released
Parties.

E.     Exculpation

        Except as otherwise specifically provided in the Plan, no Released Party shall have or
incur, and each Released Party is hereby released and exculpated from, any Exculpated Claim;
provided, however, the foregoing “Exculpation” shall have no effect on the liability of any Entity
that results from any such act or omission that is determined by a Final Order to have constituted
fraud, gross negligence or willful misconduct.

F.     Injunction
        Except as otherwise expressly provided in the Plan or for obligations issued or required to
be paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold or may
hold Claims or Interests that have been released, discharged or are subject to exculpation
pursuant to Article VIII of the Plan, are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors, the Reorganized
Debtors, and/or the Released Parties:

       1.      commencing or continuing in any manner any action or other proceeding of any
               kind on account of or in connection with or with respect to any such Claims or
               Interests;

       2.      enforcing, attaching, collecting or recovering by any manner or means any
               judgment, award, decree or order against such Entities on account of or in
               connection with or with respect to any such Claims or Interests;

       3.      creating, perfecting or enforcing any lien or encumbrance of any kind against
               such Entities or the property or the Estates of such Entities on account of or in
               connection with or with respect to any such Claims or Interests;

       4.      asserting any right of setoff, subrogation or recoupment of any kind against any
               obligation due from such Entities or against the property of such Entities on
               account of or in connection with or with respect to any such Claims or Interests
               unless such Holder has Filed a motion requesting the right to perform such setoff
               on or before the Effective Date, and notwithstanding an indication of a Claim or
               Interest or otherwise that such Holder asserts, has, or intends to preserve any right
               of setoff pursuant to applicable law or otherwise; and

       5.      commencing or continuing in any manner any action or other proceeding of any
               kind on account of or in connection with or with respect to any such Claims or
               Interests released or settled pursuant to the Plan.



                                                57
 Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                        Plan Pg 63 of 75


        Notwithstanding anything to the contrary in the foregoing, the injunction does not enjoin
any party under the Plan or under any document, instrument or agreement (including those
attached to the Disclosure Statement or included in the Plan Supplement) executed to implement
the Plan from bringing an action to enforce the terms of the Plan or such document, instrument or
agreement (including those attached to the Disclosure Statement or included in the Plan
Supplement) executed to implement the Plan.

G.     Waiver of Statutory Limitations on Releases

        Each Releasing Party in each of the releases contained in the Plan expressly
acknowledges that although ordinarily a general release may not extend to Claims which the
Releasing Party does not know or suspect to exist in his favor, which if known by it may have
materially affected its settlement with the party released, each Releasing Party has carefully
considered and taken into account in determining to enter into the above releases the possible
existence of such unknown losses or Claims. Without limiting the generality of the foregoing,
each Releasing Party expressly waives any and all rights conferred upon it by any statute or rule
of law which provides that a release does not extend to Claims which the claimant does not know
or suspect to exist in its favor at the time of executing the release, which if known by it may have
materially affected its settlement with the Released Party, including the provisions of California
Civil Code Section 1542. The releases contained in the Plan are effective regardless of whether
those released matters are presently known, unknown, suspected or unsuspected, foreseen or
unforeseen.

H.     Protection Against Discriminatory Treatment
        Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the
U.S. Constitution, all Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtors or deny, revoke, suspend or refuse to renew a license, permit, charter,
franchise or other similar grant to, condition such a grant to, discriminate with respect to such a
grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, may have been insolvent before the commencement of the Chapter 11 Cases
(or during the Chapter 11 Cases but before the Debtors are granted or denied a discharge) or has
not paid a debt that is dischargeable in the Chapter 11 Cases.

I.     Special Provision Governing Professional Fee Claims and Final Fee Applications

         For the avoidance of doubt, the releases in this Article VIII of the Plan shall not waive,
affect, limit, restrict or otherwise modify the right of any party in interest to object to any
Professional Fee Claim or final fee application Filed by any Professional in the Chapter 11
Cases.




                                                 58
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                       Plan Pg 64 of 75


                                  ARTICLE IX.
                    CONDITIONS PRECEDENT TO CONFIRMATION
                       AND CONSUMMATION OF THIS PLAN

A.     Conditions Precedent to Confirmation of the Plan
       The following are conditions precedent to confirmation of the Plan:

       1.      an order finding that the Disclosure Statement contains adequate information
               pursuant to section 1125 of the Bankruptcy Code shall have been entered by the
               Bankruptcy Court, and such order shall be consistent in all respects with the
               Restructuring Support Agreement and acceptable to the Required First Lien
               Lenders; and

       2.      the Plan and the Plan Supplement and all of the schedules, documents, and
               exhibits contained therein shall have been Filed and shall be consistent in all
               respects with the Restructuring Support Agreement and acceptable to the
               Required First Lien Lenders and, solely with respect to the economic treatment on
               account of Second Lien Notes Claims, the Required Second Lien Noteholders.

B.     Conditions Precedent to the Effective Date
       It shall be a condition to Consummation of the Plan that the following conditions shall
have been satisfied (or waived pursuant to the provisions of Article IX.C of the Plan):

       1.      the Bankruptcy Court shall have entered the Confirmation Order, which shall be
               in form and substance acceptable to the Debtors, the Required First Lien Lenders,
               the Required Exit Facility Backstop Parties, and solely with respect to the
               economic treatment on account of Second Lien Notes Claims, reasonably
               acceptable to the Required Second Lien Noteholders;

       2.      the Confirmation Order shall have become a Final Order, and shall, among other
               things, provide that the Debtors and the Reorganized Debtors are authorized to
               take all actions necessary or appropriate to enter into, implement, and
               consummate the agreements and documents created in connection with the Plan;

       3.      all documents related to or contemplated by the Exit Facility shall be consistent in
               all material respects with the Restructuring Support Agreement and shall have
               been executed and delivered, and all conditions precedent thereto shall have been
               satisfied (other than the occurrence of the Effective Date, which shall occur
               simultaneously with the satisfaction of all conditions precedent under such
               documents);

       4.      all conditions precedent to the effectiveness of the Exit Facility shall have
               occurred or been waived;

       5.      the Exit Facility shall have been fully funded;



                                                59
Case 20-41308    Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                    Plan Pg 65 of 75


     6.    the New Common Equity shall have been issued;

     7.    the Professional Fee Escrow Account shall have been established and funded in
           Cash in accordance with Article II.B.2 of the Plan;

     8.    the GUC Cash Pool Account shall have been established and funded in Cash in
           accordance with Article IV.O of the Plan;

     9.    the GUC Administrator Account shall have been established and funded in Cash
           in accordance with Article IV.P of the Plan;

     10.   the final version of the Plan Supplement and all of the schedules, documents, and
           exhibits contained therein (and any amendment thereto) shall have been Filed in a
           manner consistent in all respects with the Restructuring Support Agreement and
           shall otherwise be acceptable to the Required First Lien Lenders and, solely with
           respect to the economic treatment on account of Second Lien Notes Claims, the
           Required Second Lien Noteholders;

     11.   the Plan, the Restructuring Documents, and all documents contained in any Plan
           Supplement, including any exhibits, schedules, amendments, modifications or
           supplements thereto, shall have been executed and/or effectuated, in form and
           substance consistent in all respects with the Restructuring Support Agreement and
           the Exit Facility Backstop Agreement, and shall otherwise be acceptable to the
           Debtors, the Required First Lien Lenders, and the Required Exit Facility Backstop
           Parties, as applicable, and shall not have been modified in a manner inconsistent
           with the Restructuring Support Agreement or the Exit Facility Backstop
           Agreement;

     12.   the Debtors shall have renegotiated and/or rejected their Affiliate Agreements in a
           manner acceptable to the Debtors and the Required First Lien Lenders;

     13.   no court of competent jurisdiction or other competent governmental or regulatory
           authority shall have issued a final and non-appealable order making illegal or
           otherwise restricting, limiting, preventing or prohibiting, in a material respect, the
           consummation of the Plan, the Restructuring, the Restructuring Support
           Agreement, the Exit Facility Backstop Agreement, or any of the Restructuring
           Documents contemplated thereby;

     14.   the Debtors shall have obtained all material authorizations, consents, regulatory
           approvals, rulings, or documents that are necessary to implement and effectuate
           the Restructuring;

     15.   the Debtors shall have received any authorizations, consents, regulatory
           approvals, rulings, letters, no-action letters, opinions or documents that are
           necessary to implement the Plan and that are required by law, regulation or order;

     16.   there shall have been no Event of Default (as defined in the DIP Credit
           Agreement) or occurrence that, after expiration of any applicable notice or any


                                             60
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                       Plan Pg 66 of 75


               cure period, would be an Event of Default (as defined in the DIP Credit
               Agreement) under the DIP Credit Agreement or DIP Orders, as applicable;

       17.     the Exit Facility Backstop Agreement and the Restructuring Support Agreement
               shall remain in full force and effect, all conditions shall have been satisfied
               thereunder, and there shall be no breach that, after the expiration of any applicable
               notice or any cure period, would give rise to a right to terminate the Exit Facility
               Backstop Agreement or the Restructuring Support Agreement;

       18.     the New Organizational Documents shall have been filed with the appropriate
               governmental authorities, as applicable; and

       19.     all unpaid Restructuring Expenses, and any other fees and expenses set forth in
               the DIP Orders and Exit Facility Backstop Agreement, shall have been paid in
               Cash.

C.     Waiver of Conditions
         Without notice, leave, or order of the Bankruptcy Court or any formal action other than
proceedings to confirm or consummate the Plan, the conditions to the Effective Date of the Plan
set forth in Article IX.B may be waived only if waived in writing by the Debtors, the Required
First Lien Lenders and, solely with respect to the waiver of any conditions precedent that
adversely impacts the economic treatment provided on account of Second Lien Notes Claims, the
Required Second Lien Noteholders, such consent not to be unreasonably conditioned, delayed or
withheld.

D.     Substantial Consummation
      “Substantial Consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

E.     Effect of Failure of a Condition.
        If the conditions listed in Article IX.B of the Plan are not satisfied or waived in
accordance with Article IX.C of the Plan on or before the first Business Day that is more than
forty (40) calendar days after the date on which the Confirmation Order is entered or by such
later date as may be agreed between the Debtors and the Required First Lien Lenders and/or the
Required Second Lien Lenders, as applicable, and set forth by the Debtors in a notice Filed prior
to the expiration of such period, the Plan shall be null and void in all respects and nothing
contained in the Plan or the Disclosure Statement shall (a) constitute a waiver or release of any
Claims by or against or any Interests in the Debtors, (b) prejudice in any manner the rights of any
Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors,
any Holders of Claims or Interests, or any other Entity.




                                                61
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17            Exhibit A:
                                        Plan Pg 67 of 75


                             ARTICLE X.
         MODIFICATION, REVOCATION OR WITHDRAWAL OF THIS PLAN

A.     Modification and Amendments

        Subject to the limitations contained herein and in the Restructuring Support Agreement,
the Debtors reserve the right, with the consent of the Required First Lien Lenders and, solely
with respect to the economic treatment provided on account of the Second Lien Notes Claims,
the Required Second Lien Noteholders, to modify the Plan and seek Confirmation consistent
with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan. Subject
to those restrictions on modifications set forth in the Plan and the Restructuring Support
Agreement, the Debtors expressly reserve their rights to alter, amend or materially modify the
Plan with respect to the Debtors, one or more times, after Confirmation, and, to the extent
necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend or modify the
Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the
Disclosure Statement or the Confirmation Order as may be necessary to carry out the purposes
and intent of the Plan.

B.     Effect of Confirmation on Modifications
       Entry of the Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of the
Bankruptcy Code and do not require additional disclosure or resolicitation under Bankruptcy
Rule 3019.

C.     Revocation or Withdrawal of This Plan
        Subject to the terms of the Restructuring Support Agreement, the Debtors reserve the
right to revoke or withdraw the Plan prior to the Confirmation Date. If the Debtors revoke or
withdraw the Plan, or if Confirmation and Consummation does not occur, then: (1) the Plan
shall be null and void in all respects; (2) any settlement or compromise embodied in the Plan
(including the fixing or limiting to an amount certain of any Claim or Class of Claims),
assumption of Executory Contracts or Unexpired Leases effected by the Plan and any document
or agreement executed pursuant to the Plan, shall be deemed null and void; and (3) nothing
contained in the Plan shall (i) constitute a waiver or release of any Claims, (ii) prejudice in any
manner the rights of the Debtors or any other Entity, including the Holders of Claims or Interests
or the Non-Debtor Affiliates, or (iii) constitute a representation, acknowledgement, offer or
undertaking of any sort by the Debtors or any other Entity, including the Non-Debtor Affiliates.

                                     ARTICLE XI.
                              RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction




                                                62
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                       Plan Pg 68 of 75


over the Chapter 11 Cases and all matters, arising out of, or related to, the Chapter 11 Cases and
the Plan, including jurisdiction to:

       1.      allow, disallow, determine, liquidate, classify, estimate or establish the priority,
               Secured or unsecured status, or amount of any Claim, including the resolution of
               any request for payment of any Administrative Claim and the resolution of any
               and all objections to the Secured or unsecured status, priority, amount or
               allowance of Claims;

       2.      decide and resolve all matters related to the granting and denying, in whole or in
               part, of any applications for allowance of compensation or reimbursement of
               expenses to Professionals authorized pursuant to the Bankruptcy Code or the
               Plan;

       3.      resolve any matters related to: (a) the assumption and assignment or rejection of
               any Executory Contract or Unexpired Lease to which a Debtor is a party or with
               respect to which a Debtor may be liable in any manner and to hear, determine
               and, if necessary, liquidate, any Claims arising therefrom, including Cure Claims;
               (b) any dispute regarding whether a contract or lease is or was executory or
               expired; and (c) any other issue related to an Executory Contract or Unexpired
               Lease;

       4.      resolve any disputes concerning whether an Entity had sufficient notice of the
               Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in
               connection with the Chapter 11 Cases, any bar date established in the Chapter 11
               Cases, or any deadline for responding or objecting to the amount of a Cure, in
               each case, for the purpose of determining whether a Claim or Interest is
               discharged hereunder or for any other purpose;

       5.      ensure that distributions to Holders of Allowed Claims and Interests are
               accomplished pursuant to the provisions of the Plan;

       6.      adjudicate, decide or resolve any motions, adversary proceedings, contested or
               litigated matters and any other matters, and grant or deny any applications
               involving a Debtor that may be pending on the Effective Date;

       7.      adjudicate, decide or resolve any and all matters related to Causes of Action;

       8.      adjudicate, decide or resolve any and all matters related to section 1141 of the
               Bankruptcy Code;

       9.      enter and implement such orders as may be necessary or appropriate to execute,
               implement or consummate the provisions of the Plan and all contracts,
               instruments, releases, indentures and other agreements or documents created in
               connection with the Plan or the Disclosure Statement;

       10.     enter and enforce any order for the sale of property pursuant to section 363, 1123
               or 1146(a) of the Bankruptcy Code;


                                                63
Case 20-41308    Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                    Plan Pg 69 of 75


     11.   resolve any cases, controversies, suits, disputes or Causes of Action that may arise
           in connection with the Consummation, interpretation or enforcement of the Plan
           or any Entity’s obligations incurred in connection with the Plan;

     12.   hear and determine disputes arising in connection with the interpretation,
           implementation, or enforcement of the Plan, the Plan Supplement, or the
           Confirmation Order, or any agreement, instrument, or other document governing
           or relating to any of the foregoing;

     13.   issue injunctions, enter and implement other orders or take such other actions as
           may be necessary or appropriate to restrain interference by any Entity with
           Consummation or enforcement of the Plan;

     14.   resolve any cases, controversies, suits, disputes or Causes of Action with respect
           to the settlements, compromises, discharges, releases, injunctions, exculpations
           and other provisions contained in Article VIII of the Plan, and enter such orders
           as may be necessary or appropriate to implement such releases, injunctions and
           other provisions;

     15.   resolve any cases, controversies, suits, disputes or Causes of Action with respect
           to the payment of General Unsecured Claims by the Debtors or the
           Reorganized Debtors;

     16.   enter and implement such orders as are necessary or appropriate if the
           Confirmation Order is for any reason modified, stayed, reversed, revoked or
           vacated;

     17.   determine any other matters that may arise in connection with or relate to the
           Plan, the Disclosure Statement, the Confirmation Order or the Plan Supplement;
           provided, however, that the Bankruptcy Court shall not retain jurisdiction over
           disputes concerning documents contained in the Plan Supplement that have a
           jurisdictional, forum selection or dispute resolution clause that refers disputes to a
           different court;

     18.   adjudicate any and all disputes arising from or relating to distributions under the
           Plan or any transactions contemplated herein, subject to the proviso in
           sub-paragraph 17 above;

     19.   consider any modifications of the Plan, to cure any defect or omission or to
           reconcile any inconsistency in any Bankruptcy Court order, including the
           Confirmation Order;

     20.   determine requests for the payment of Claims entitled to priority pursuant to
           section 507 of the Bankruptcy Code;

     21.   resolve disputes as to the ownership of any Claim or Interest;




                                             64
Case 20-41308        Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                       Plan Pg 70 of 75


       22.     hear and determine matters concerning state, local, federal and foreign taxes in
               accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

       23.     grant any consensual request to extend the deadline for assuming or rejecting
               Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

       24.     hear, adjudicate, decide or resolve any and all matters related to Article VIII of
               the Plan, including without limitation, the releases, discharge, exculpation and
               injunctions issued thereunder;

       25.     enforce all orders previously entered by the Bankruptcy Court;

       26.     hear any other matter not inconsistent with the Bankruptcy Code;

       27.     enter an order concluding or closing the Chapter 11 Cases; and

       28.     hear, determine, and resolve any cases, matters, controversies, suits, disputes or
               Causes of Action in connection with or in any way related to the Chapter 11
               Cases, including with respect to the settlements, compromises, discharges,
               releases, injunctions, exculpations and other provisions contained in Article VIII
               of the Plan, and enter such orders as may be necessary or appropriate to
               implement such releases, injunctions and other provisions.

        As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the
Exit Facility Documents and any documents set forth in the Plan Supplement shall be governed
by the respective jurisdictional provisions therein.

                                    ARTICLE XII.
                              MISCELLANEOUS PROVISIONS

A.     Immediate Binding Effect
        Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan, the final versions of the documents
contained in the Plan Supplement and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and any and all
Holders of Claims or Interests (regardless of whether such Claims or Interests are deemed to
have accepted or rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases and injunctions described in the Plan, each Entity acquiring
property under the Plan or the Confirmation Order and any and all non-Debtor parties to
Executory Contracts and Unexpired Leases with the Debtors. All Claims and debts shall be as
fixed, adjusted or compromised, as applicable, pursuant to the Plan regardless of whether any
Holder of a Claim or debt has voted on the Plan.

B.     Additional Documents
      On or before the Effective Date, the Debtors may File such agreements and other
documents as may be necessary or appropriate to effectuate and further evidence the terms and


                                                65
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17             Exhibit A:
                                        Plan Pg 71 of 75


conditions of the Plan. The Debtors and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time, prepare, execute and
deliver any agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of the Plan.

C.     Reservation of Rights
        Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order. Neither the Plan, any statement or
provision contained in the Plan, nor any action taken or not taken by any Debtor with respect to
the Plan, the Disclosure Statement, the Confirmation Order or the Plan Supplement waives any
rights of the Debtors with respect to the Holders of Claims or Interests prior to the Effective
Date.

D.     Successors and Assigns
        The rights, benefits and obligations of any Entity named or referred to in the Plan or the
Confirmation Order shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, Affiliate, officer, director, manager, agent, representative,
attorney, beneficiary or guardian, if any, of each Entity.

E.     Service of Documents
        Any pleading, notice or other document required by the Plan to be served on or delivered
shall be served by first class or overnight mail:

       If to the Debtors or the Reorganized Debtors:

               Foresight Energy LP
               One Metropolitan Square
               211 North Broadway, Suite 2600
               St. Louis, MO 63102
               Attention: Cody Nett
               E-Mail:    codynett@coalsource.com

       with copies to:

               Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, New York 10019
               Attention: Paul M. Basta
                          Alice Belisle Eaton
                          Alexander Woolverton
               E-Mail:    pbasta@paulweiss.com
                          aeaton@paulweiss.com
                          awoolverton@paulweiss.com

               -- and --


                                                 66
Case 20-41308       Doc 269-1     Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                      Plan Pg 72 of 75


              Armstrong Teasdale LLP
              7700 Forsyth Blvd., Suite 1800
              St. Louis, MO 63105-1847
              Attention: Richard W. Engel, Jr.
                         John G. Willard
                         Kathryn Redmond
              E-Mail:    rengel@atllp.com
                         jwillard@atllp.com
                         kredmond@atllp.com

       If to the Consenting Lenders:

              Akin Gump Strauss Hauer & Feld LLP
              1 Bryant Park
              New York, NY 10036
              Attention: Ira Dizengoff
                         Brad Kahn
              E-mail:    idizengoff@akingump.com
                         bkahn@akingump.com

              -- and --

              Akin Gump Strauss Hauer & Feld LLP
              Robert S. Strauss Tower
              2001 K Street, N.W.
              Washington, DC 20006
              Attention: James Savin
              E-mail:    jsavin@akingump.com

              -- and --

              Milbank LLP
              55 Hudson Yards
              New York, NY 10001
              Attention: Dennis F. Dunne
                         Parker Milender
              E-Mail:    ddunne@milbank.com
                         pmilender@milbank.com

F.     Term of Injunctions or Stays
        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or
stays in effect in the Chapter 11 Cases pursuant to section 105 or 362 of the Bankruptcy Code or
any order of the Bankruptcy Court, and existing on the Confirmation Date (excluding any
injunctions or stays contained in the Plan or the Confirmation Order) shall remain in full force
and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.


                                               67
 Case 20-41308       Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                        Plan Pg 73 of 75


G.     Entire Agreement
       Except as otherwise indicated, the Plan, the Confirmation Order, the Restructuring
Documents, the Plan Supplement and documents related thereto supersede all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings and
representations on such subjects, all of which have become merged and integrated into the Plan.

H.     Exhibits
         All exhibits and documents included in the Plan and the Plan Supplement are
incorporated into and are a part of the Plan as if set forth in full in the Plan. After the exhibits
and documents are Filed, copies of such exhibits and documents shall be available upon written
request to the Debtors’ counsel at the address above or by downloading such exhibits and
documents from the Debtors’ restructuring website at
http://cases.primeclerk.com/foresightenergy or the Bankruptcy Court’s website at
https://www.moeb.uscourts.gov. To the extent any exhibit or document is inconsistent with the
terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or
non-document portion of the Plan shall control.

I.     Deemed Acts
        Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
event is expressed under the Plan to have been deemed done or to have occurred, it shall be
deemed to have been done or to have occurred without any further act by any party, by virtue of
the Plan and the Confirmation Order.

J.     Nonseverability of Plan Provisions
         If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void or unenforceable, the Bankruptcy Court, at the request of the Debtors,
may alter and interpret such term or provision to make it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or provision held to be
invalid, void or unenforceable, and such terms or provision shall then be applicable as altered or
interpreted; provided, however, any such alteration or interpretation shall be acceptable to the
Debtors, the Required First Lien Lenders and, solely with respect to any such alteration or
interpretation that adversely impacts the economic treatment provided on account of Second Lien
Notes Claims, the Required Second Lien Noteholders, and the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected,
impaired, or invalidated by such holding, alteration or interpretation. The Confirmation Order
shall constitute a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (1) valid
and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified
without the Debtors’ consent; and (3) nonseverable and mutually dependent.

K.     Votes Solicited in Good Faith
       Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes
on the Plan in good faith and in compliance with the Bankruptcy Code, and, pursuant to section


                                                 68
Case 20-41308        Doc 269-1      Filed 04/09/20 Entered 04/09/20 21:55:17              Exhibit A:
                                        Plan Pg 74 of 75


1125(e) of the Bankruptcy Code, the Debtors, each of the Consenting Lenders, and the Backstop
Parties and each of their respective Affiliates, agents, representatives, members, principals,
equityholders (regardless of whether such interests are held directly or indirectly), officers,
directors, partners (including both general and limited partners), managers, employees, advisors
(including investment advisers) and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan, and, therefore, neither any of such parties or
individuals or the Reorganized Debtors will have any liability for the violation of any applicable
law, rule, or regulation governing the solicitation of votes on the Plan or the offer, issuance, sale,
or purchase of the Securities offered and sold under the Plan.

L.     Request for Expedited Determination of Taxes

        The Debtors shall have the right to request an expedited determination under section
505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all
taxable periods ending after the Petition Date through the Effective Date.

M.     Closing of Chapter 11 Cases

        The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File all documents required by Bankruptcy Rule 3022 and any applicable
order of the Bankruptcy Court to close the Chapter 11 Cases.

                                     [Signature Page Follows]




                                                  69
Case 20-41308          Doc 269-1   Filed 04/09/20 Entered 04/09/20 21:55:17           Exhibit A:
                                       Plan Pg 75 of 75


       Respectfully submitted, as of the date first set forth above by the Debtors,

Dated: April 9, 2020               FORESIGHT ENERGY GP LLC (for itself and on behalf of
                                   each of the other Debtors and Debtors in Possession)

                                    /s/ [DRAFT]
                                    Name: [___________]
                                    Title: [___________]




                                                70
